      Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 1 of 59




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT

GARRETT SITTS, et al.,


                  PLAINTIFFS,          Civil Action No. 2:16-cv-00287-cr

       v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                  DEFENDANTS.




                             EXHIBIT A
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 2 of 59




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT

 VICTOR BARRICK, LOGAN BOWER,                         )
 MARK AND DWIGHT BRANDENBURG,                         )
 THOMAS CLARK, GERRY DELONG,                          )
 MARK AND BARBARA DULKIS, GLEN                        )
 EAVES, RICHARD GANTNER, STEFAN                       )
 AND CINDY GIEGER, SCOTT AND GAIL                     )
 HYMERS, RANDY AND LYNETTE INMAN,                     )
 FRANK AND JOHN LAMPORT, RUSSELL                      )
 AND DIANE MAXWELL, WALT MOORE,                       )
 MICHAEL NISSLY, CALVIN ROES,                         )
 BRADLEY ROHRER, DONALD T. AND                        )
 DONALD M. SMITH, KEN AND JUDY                        )
 TOMPKINS, and MARK AND ERIC VISSER,                  )
                                                      )
               Plaintiffs,                            )
                                                      )
        v.                                            )
                                                      )
 DAIRY FARMERS OF AMERICA, INC., and                  ) Case No. 2:16-cv-00287
 DAIRY MARKETING SERVICES, LLC,                       )
                                                      )
               Defendants.                            )

                                     JURY CHARGE
Members of the Jury:
       Now that you have heard the evidence and the arguments, it is my duty to instruct
you on the law. It is your duty to accept these instructions of law and apply them to the
facts as you determine them. You are not to single out one instruction alone as stating the
law, but must consider the instructions as a whole. You are not to be concerned with the
wisdom of any rule of law stated by the court. Regardless of any opinion you may have
as to what the law is or ought to be, it would be a violation of your sworn duty to base a
verdict upon any view of the law other than that given in the instructions of the court, just
as it would also be a violation of your sworn duty, as judges of the facts, to base a verdict
upon anything other than the evidence presented during the trial.
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 3 of 59




       The lawyers may have referred to some of the rules of law in their arguments. If
any difference appears between the law as stated by the lawyers and the law as stated by
the court in these instructions, you must follow the court’s instructions.
       Our judicial system requires you to carefully and impartially consider all of the
evidence, follow the law, and reach a just verdict, regardless of the consequences.
            JURORS AS FINDERS OF FACT/RULINGS OF THE COURT
       You and you alone are the triers of the facts. Each of you, as jurors, must
determine the facts for yourselves in reaching a verdict. By the rulings which I made
during the course of the trial, I did not intend to indicate to you or to express my own
views about this case.
                                SYMPATHY/PREJUDICE
       Neither sympathy nor prejudice, for or against the parties, or any other person
involved with this case, should influence you in any manner in reaching your verdict.
Your deliberations should be well-reasoned and impartial.
                                   IMPORTANT CASE
        This is an important case to the parties and the court. You should give it serious
and fair consideration.
      ARGUMENTS/STATEMENTS/OBJECTIONS OF THE ATTORNEYS
        The opening statements and closing arguments of the attorneys, their questions
and objections, and all other statements that they made during the course of the trial are
not evidence. The attorneys have a duty to object to evidence that they believe is not
admissible. You may not hold it against either side if any attorney feels it is necessary to
make an objection.
                               NUMBER OF WITNESSES
        The fact that one side may have called more witnesses than the other side is of no
significance. Your task is to evaluate the credibility of the witnesses and to weigh all of the
evidence.




                                               2
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 4 of 59




                                 EVIDENCE IN THE CASE
        The evidence in this case consists of the sworn testimony of the witnesses and the
exhibits admitted into evidence, regardless of which party presented the evidence, and any
evidence of which the court took judicial notice. Any evidence to which an objection was
sustained or stricken by the court must be disregarded.
                   EVIDENCE – DIRECT OR CIRCUMSTANTIAL
        There are two types of evidence from which you may find the facts of this case:
direct and circumstantial evidence. Direct evidence is the testimony of someone who
asserts actual knowledge of a fact, such as an eyewitness or the exhibits in the trial.
Circumstantial evidence is proof of a chain of facts and circumstances tending to prove or
disprove an issue in the case.
        For example, if a witness were to testify that he or she had seen cows in a field, that
would be an example of direct evidence that there were cows in a field. On the other hand,
if a witness were to testify that he or she had seen fresh cow tracks in the field, that would
be an example of circumstantial evidence that there had been cows in the field.
        The law does not require a party to prove its claims or defenses by direct evidence
alone, that is, by testimony of an eyewitness. One or more of the essential elements, or all
of the essential elements, may be established by reasonable inference from other facts that
are established by direct testimony. Circumstantial evidence may alone be sufficient to
prove a claim or defense.
        The law makes no distinction between the weight to be given to direct or
circumstantial evidence. Nor is a greater degree of certainty required of circumstantial
evidence than of direct evidence. You should consider all the evidence in the case and give
it such weight as you think it deserves.
                             CREDIBILITY OF WITNESSES
       You are the sole judges of the credibility of the witnesses, and the weight to give
their testimony is up to you. In considering the testimony of any witness, you may take into
account his or her ability and opportunity to observe; his or her demeanor while testifying;
any interest or bias he or she may have; and the reasonableness of his or her testimony,


                                               3
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 5 of 59




considered in light of all of the evidence in the case. Consider also any relation each
witness may bear to either side of the case, any bias or prejudice, the manner in which each
witness might be affected by the verdict, and the extent to which, if at all, each witness is
either supported or contradicted by other evidence in the case.
       Inconsistencies or discrepancies in the testimony of a witness, or between the
testimony of different witnesses, may or may not cause you to discredit a witness’s
testimony. Two or more persons witnessing an incident or transaction may see or hear it
differently. It is your duty to reconcile conflicting testimony if you can do so.
       In weighing the effect of a discrepancy, consider whether it pertains to a matter of
importance or to an unimportant detail, and whether the discrepancy results from innocent
error or intentional falsehood.
       You may give the testimony of each witness such weight, if any, you think it
deserves. You may believe all of the testimony of any witness, you may believe it in part
and disbelieve it in part, or you may reject it altogether. You do not have to accept the
testimony of any witness, even if it is uncontradicted. It is for you to say what you will
believe and what you will disbelieve.
                                  EXPERT WITNESSES
       You have heard evidence from witnesses who are known as expert witnesses. An
expert witness is a person who has special knowledge, experience, training, or education in
his or her profession or area of study. Because of this expertise, an expert witness may
offer an opinion about one or more of the issues in the case. In evaluating their testimony,
you should evaluate their credibility and statements just as you would with any other
witness. You should also evaluate whether the expert witness’s opinion is supported by the
facts that have been proved, and whether the opinion is supported by the witness’s
knowledge, experience, training, or education. You are not required to give the testimony
of an expert witness any greater weight than you believe it deserves just because the
witness has been referred to as an expert.




                                               4
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 6 of 59




                             INTEREST IN THE OUTCOME
       As a general matter, in evaluating the credibility of each witness, you should take
into account any evidence that the witness who testified may benefit in some way from
the outcome of this case. Such an interest may create a motive to testify falsely and may
sway the witness to testify in a way that advances his or her own interests. Therefore, if
you find that any witness whose testimony you are considering has an interest in the
outcome of this trial, then you should bear that factor in mind when evaluating the
credibility of his or her testimony and accept it only with great care.
       This is not to suggest that any witness who has an interest in the outcome of a case
will testify falsely. It is for you to decide to what extent, if at all, the witness’s interest
has affected or colored his or her testimony.
                        PRIOR INCONSISTENT STATEMENTS
       You may find that a witness has made statements outside of this trial that are
inconsistent with the statements that the witness gave here. You may consider the out-of-
court statements not made under oath only to determine the credibility of the witness and
not as evidence of any facts contained in the statements. As to out-of-court statements
that were made under oath, such as statements made in prior testimony, you may consider
them for all purposes, including for the truth of the facts contained therein.
          SPECIALIZED KNOWLEDGE AND EXPERIENCE OF JURORS
       In deliberating upon your verdict, you are not expected to put aside your common
sense or your own observations or experience of the general affairs of life. However, a
juror having special knowledge of a subject may neither state this knowledge to fellow
jurors nor act upon it himself or herself in arriving at a verdict. You must not tell your
fellow jurors about matters which are based on special knowledge concerning an issue in
the case that did not come from the evidence received in the courtroom.
                        PREPONDERANCE OF THE EVIDENCE
       To “establish by a preponderance of the evidence” means to prove that something is
more likely than not. In other words, a preponderance of the evidence means such evidence
that, when considered and compared with that opposed to it, has more persuasive force, and


                                                 5
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 7 of 59




produces in your minds a belief that what is sought to be proved is more likely true than not
true. A preponderance of the evidence means the greater weight of the evidence. In
determining whether a fact, claim, or defense has been proven by a preponderance of the
evidence, you may consider the testimony of witnesses, regardless of who may have called
them, and the exhibits in evidence, and the stipulations, regardless of who may have
produced or introduced them. No proof of absolute certainty is required.
         INSTRUCTIONS ON THE SUBSTANTIVE LAW OF THE CASE
       Having explained the general guidelines by which you will evaluate the evidence
in this case, I will now instruct you with regard to the law that is applicable to your
determinations in this case.
                        PLAINTIFFS’ THEORY OF THE CASE
       In this case, each Plaintiff alleges claims against Defendants under a federal
antitrust statute called the Sherman Act. The purpose of the Sherman Act is to preserve
free competition in the marketplace. I will now briefly walk through Plaintiffs’ theory of
the case. I want to be clear, however, that there are two sides to the story. And I am not
endorsing one side’s view of the case over the other. It is your job—and yours alone—to
judge the facts of the case and decide whom you believe. The Court is providing this
overview only so that you have a better understanding of where certain evidence and
factual disputes fit within the law as I am giving it to you.
       Plaintiffs’ theory of the case is that cooperatives and processors compete for
farmers’ raw milk, and this competition benefits farmers because it can lead to higher pay
prices for farmers. Plaintiffs claim that Defendants, who operate as both a cooperative
and milk processor, sought to restrict this competition to gain control over the milk
supply in Order 1, obtain monopsony power (i.e., buyer side market power), and suppress
the price paid to farmers for raw milk. Plaintiffs’ theory is that the Defendants suppressed
raw milk prices to benefit their milk processing operations. In other words, DFA’s
processing operations buy raw milk to make their products (pasteurized milk, yogurt, ice
cream, etc.) and would be more profitable when raw milk prices are lower.



                                              6
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 8 of 59




       Plaintiffs contend that Defendants engaged in three categories of anticompetitive
conduct to eliminate competition for raw milk and suppress the prices paid to farmers.
First, Plaintiffs claim that Defendants entered into agreements with other cooperatives
not to compete for farmers’ milk including: agreements not to solicit each other’s
members; and agreements to share farmer pay price information so that all farmers are
paid the same amount and have little incentive to switch cooperatives.
       Second, Plaintiffs contend that Defendants entered into agreements with other
processors not to compete for farmer’s milk. Plaintiffs claim that the Defendants used full
supply and outsourcing agreements to force farmers to have to market through DMS or
join DFA as a member in order to sell their milk to the processing facilities. In addition,
Plaintiffs assert that these agreements gave Defendants control over both the prices paid
to the independent farmers and access to the processors, further strengthening their
market power and restricting competition in Order 1. Plaintiffs also claim that Defendants
guaranteed the processors the lowest price for the milk (through most favored nations
provisions); and paid these processors “non-compete” payments in exchange for not
buying milk directly from farmers.
       Third, Plaintiffs claim that Defendants used their market power to coerce farmers
who were independent or belonged to other cooperatives to join DFA in order for them to
continue to have an outlet to sell their raw milk.
       It is Plaintiffs’ position that the operation of DMS (which Defendants used to
collectively market milk for multiple cooperatives and independent producers) constitutes
an unlawful restraint of trade. Plaintiffs’ theory is that common marketing agencies like
DMS are only permissible if each participant qualifies for Capper Volstead immunities.
Plaintiffs claim that DFA does not qualify for Capper Volstead immunities because DFA
does not operate for the mutual benefit of its members as producers. Specifically,
Plaintiffs claim that DFA management favors growth of its commercial operations at the
expense of farmer pay prices in order to generate revenue that DFA management can use
to empire build and fund lavish executive compensation and benefitsfor purposes that are
not beneficial to dairy farmers and which that are not disclosed to the farmer members.


                                              7
           Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 9 of 59




       Defendants deny each of these allegations.
                                  PLAINTIFFS’ CLAIMS
       Each Plaintiff in this case alleges the same four claims against Defendants:
       (1)      conspiracy to restrain trade in violation of Section 1 of the Sherman Act;
       (2)      conspiracy to monopsonize in violation of Section 2 of the Sherman Act;
       (3)      monopsony in violation of Section 2 of the Sherman Act; and
       (4)      attempted monopsony in violation of Section 2 of the Sherman Act.
       I will first address Section 1 of the Sherman Act and Plaintiffs’ claims under that
section.
                   INSTRUCTIONS APPLICABLE TO ALL CLAIMS
      [Per Court’s instruction on 9/1, Plaintiffs deleted the “Definition” section]
                                     CORPORATIONS
       DFA is an agricultural cooperative organized as a corporation. DMS is a joint milk
marketing agency organized as a limited liability company.
       The mere fact that a party is a corporation or a limited liability company does not
mean it is entitled to any more or less consideration by you. All litigants are equal before
the law, and corporations and limited liability companies, big or small, are entitled to the
same fair consideration as you would give any other party.
(Modern Federal Jury Instructions – Civil, Instruction 72-1) (modified).
                       ACTUAL AND APPARENT AUTHORITY
       As I just mentioned, DFA is a corporation and DMS is a limited liability company.
Under the law, a corporation or a limited liability company is a “person,” but a person
that acts only through its agents, such as its directors, officers, executives, employees, or
others acting on its behalf.
       A corporation or a limited liability company is legally bound by the acts and
statements of its agent or employee done or made within the scope of the agent’s actual
or apparent authority.




                                               8
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 10 of 59




       Acts done within the scope of employment are acts performed on behalf of a
corporation or limited liability company and directly related to the performance of the
duties the agent has general authority to perform. This is called actual authority.
       Apparent authority is the authority that persons outside the corporation or limited
liability company could reasonably believe the agent has, judging from his or her position
with the company, the responsibilities previously entrusted to the person or the person’s
office or title, and the circumstances surrounding his or her past conduct. An agent can
have apparent authority even when the agent is actually acting in a dishonest, fraudulent,
or anticompetitive manner.
       For a corporation or limited liability company to be legally responsible for the acts
or statements of its agents, you must find that the agent was acting within the scope of his
or her employment and was acting with either actual or apparent authority.
 A CORPORATION OR LIMITED LIABILITY COMPANY IS NOT CAPABLE
                OF CONSPIRING WITH ITSELF
       A corporation or limited liability company is not capable under the law of
conspiring with its own agents, unincorporated divisions, or wholly-owned subsidiaries.
A corporation or limited liability company is, however, capable of conspiring with other
persons or independent entities.
       Because DFA formed DMS to be DFA’s agent and to act as a joint marketing
agency for its farmer-members’ milk, DFA and DMS are not capable of conspiring with
each other to violate the Sherman Act. You must therefore only consider whether
Defendants conspired with at least one other person or entity.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
       Each Plaintiff alleges that Defendants conspired in violation of Section 1 of the
Sherman Act, 15 U.S.C. § 1. Section 1 of the Sherman Act prohibits contracts,
combinations, and conspiracies that unreasonably restrain trade. To establish a violation
of Section 1 of the Sherman Act, Plaintiffs must prove the following:
       (1)    the existence of a contract, combination, or conspiracy between or
              among at least two separate persons or entities;



                                              9
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 11 of 59




       (2)    that the contract, combination, or conspiracy unreasonably restrains
              trade;
              a.     To determine whether an agreement constitutes an
                     unreasonable restraint of trade, the law applies one of two
                     standards:
                     i.     The per se rule, under which certain agreements are
                            conclusively presumed to be unreasonable restraints of
                            trade; and
                     ii.    The rule of reason, under which a restraint of trade is
                            illegal only if it is found to be unreasonable. Using
                            this rule, you must determine:
                            1. Whether the challenged restraint resulted in a
                               substantial harm to competition in a relevant
                               market, which is comprised of:
                                    a. A relevant product market; and
                                    b. A relevant geographic market.
                            2. Whether the challenged restraints were justified by
                               pro-competitive benefits; and
                            3. Whether the pro-competitive benefits could have
                               been achieved through less restrictive means and
                               the competitive harm substantially outweighs the
                               competitive benefits.
       (3)    that the restraint affects interstate commerce; and
       (4)    that the restraint caused each Plaintiff to suffer an injury to his or her
              business or property.
       I will describe each of these four elements in detail.
       If you find that each Plaintiffs failed to prove all of these elements by a
preponderance of the evidence, then you must find for Defendants and against each
Plaintiff on this claim. If you find that each Plaintiff has proved each of these elements by
a preponderance of the evidence, then you must find for each Plaintiff and against
Defendants on this claim.




                                              10
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 12 of 59




               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                       EXISTENCE OF A CONSPIRACY
                               (ELEMENT 1)
       Each Plaintiff alleges that Defendants participated in a conspiracy to restrain trade
by reducing and/or eliminating competition in the raw Grade A milk market in Order 1 in
violation of Section 1 of the Sherman Act. To prevail on this claim, each Plaintiff must
prove both of the following elements by a preponderance of the evidence:
       (1)    that a contract, combination, or conspiracy existed; and
       (2)    that Defendants knowingly became a member of that conspiracy.
       Section 1 applies only to conspiracies between separate persons. A conspiracy is
an agreement or an understanding between two or more persons to share a conscious
commitment to a common scheme designed to achieve an unlawful objective. An
agreement or understanding exists when two or more persons or corporations share a
commitment to a common scheme. To establish the existence of a contract, combination,
or conspiracy, the evidence does not need to show that there was a formal or written
agreement. An agreement or understanding may be entirely unspoken. Here, each
Plaintiff alleges that the agreements at issue are: (i) agreements with other cooperatives
not to compete for farmers’ milk including: agreements not to solicit each other’s
members; and agreements to share farmer pay price information so that all farmers are
paid the same amount and have little incentive to switch cooperatives; (ii) agreements
with other processors not to compete for farmer’s milk, including full supply and
outsourcing agreements; (iii) agreements with processors to force independent farmers
into DFA membership; and (iv) agreements with cooperatives and processors to give
Defendants monopsony power in exchange for, among other things, suppressed pay
prices and non-compete payments. See Alexander v. Nat’l Farmers Org., 687 F.2d 1173,
1183 (8th Cir. 1982) (“The impermissible aim is to pursue monopoly power by
eliminating or restraining competition with the co-op through predatory or anti-
competitive practices. An intent to do so is, therefore, the proper intent element of an
attempted monopolization or conspiracy claim under Section 2. Of course, a conspiracy



                                             11
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 13 of 59




or combination to eliminate competition through such unlawful means would also violate
Section 1 as an unreasonable restraint of trade.”); Maryland & Va. Milk Producers
Assoc., 362 U.S. 458, 463 (1960) (“Although the Court was not confronted with charges
under s 2 of the Sherman Act in that case we do not believe that Congress intended to
immunize cooperatives engaged in competition-stifling practices from prosecution under
the antimonopolization provisions of s 2 of the Sherman Act, while making them
responsible for such practices as violations of the antitrade-restraint provisions of ss 1
and 3 of that Act. These sections closely overlap, and the same kind of predatory
practices may show violations of all.”).
       A contract, combination, or conspiracy may be formed without all of the parties
reaching an agreement at the same time, such as where competitors separately accept
invitations to participate in a plan to restrain trade. Similarly, it is not essential that all
persons acted exactly alike, nor is it necessary that they all possessed the same motives
for entering the agreement. It is not necessary that all of the means or methods claimed
by Plaintiffs were agreed upon, actually used, or put into operation. It is also not
necessary that each Plaintiff prove that all the persons alleged to be members of the
conspiracy were actually members provided each Plaintiff proves that at least one other
person entered into the alleged agreement or conspiracy with Defendants. It is the
agreement or understanding to restrain trade that constitutes a contract, combination, or
conspiracy which matters for this element. You may find a conspiracy existed regardless
of whether it succeeded or failed.
       In determining whether an agreement or understanding between two or more
persons has been proved, you must view the evidence as a whole. Each Plaintiff may
prove the existence of the alleged contract, combination, or conspiracy through direct
evidence, circumstantial evidence, or both. Direct evidence is explicit and requires no
inferences to establish the existence of a contract, combination, or conspiracy. You may
also infer the existence of an agreement from the circumstances, including what you find
the alleged members actually did and the words they used. Mere similarity of conduct
among various persons, however, or the fact that they may have associated with one


                                                12
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 14 of 59




another and may have met or assembled together, does not by itself establish the
existence of an agreement or a conspiracy.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                     PARALLEL CONDUCT (ELEMENT 1)
       Each Plaintiff contends that Defendants and their alleged coconspirators engaged
in coordinated efforts to reduce competition for raw Grade A milk in Order 1 through a
series of agreements. They allege that Defendants entered into agreements with other
cooperatives and with processors to restrain trade. Each Plaintiff contends that this
conduct, when considered with other evidence, shows that a conspiracy existed among
Defendants and their alleged coconspirators. Defendants deny these allegations.
       The mere fact that Defendants may have engaged in similar conduct to other
persons or entities does not by itself establish the existence of a conspiracy. Their
behavior may be no more than the result of the exercise of independent judgment in
response to identical or similar market conditions. For example, everyone might open
their umbrellas on a rainy day, but that similar behavior would not necessarily mean that
they had agreed or conspired to open their umbrellas. A business may lawfully adopt the
same or similar practices as its competitors as long as it does so independently and not as
part of an agreement or understanding with one or more of its competitors. Thus, a
defendant does not violate the antitrust laws by taking some action in the hope or belief
that its competitors will follow, so long as it has not reached an agreement with its
competitors. Parallel conduct, without more, does not violate the law. If Defendants and
their alleged coconspirators acted similarly but independently of one another, without any
agreement or understanding between two or more of them, then there is no conspiracy.
       You must decide whether it is more likely than not that Defendants’ conduct, if
similar to that of another person, was the result of an agreement between Defendants and
that person. In doing so, you may consider Defendants’ conduct along with other
evidence. You may infer that a conspiracy existed only if you find that the evidence,
when viewed as a whole, makes it more likely than not that Defendants had an agreement
or understanding with their alleged coconspirators than that they acted independently. In


                                             13
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 15 of 59




making this determination, you must consider all the surrounding facts and
circumstances. The evidence, when viewed together, must satisfy you that it is more
likely than not that Defendants’ similar actions were the product of an agreement with an
alleged coconspirator than the product of each person’s independent decisions.
                FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                    KNOWING MEMBERSHIP (ELEMENT 1)
       Before you can find that Defendants were a member of the conspiracy alleged by
each Plaintiff, each Plaintiff must also prove by a preponderance of the evidence that the
Defendants knowingly became members of the conspiracy with the intent to further its
purposes.
       To act knowingly means to participate deliberately and not because of mistake,
accident or other innocent reason. A person may become a member of a conspiracy
without full knowledge of all of the details of the conspiracy, the identity of all of its
members, or the parts they played. Knowledge of the essential nature of the plan is
enough. On the other hand, a person who has no knowledge of a conspiracy, but happens
to act in a way that helps the conspiracy succeed, does not thereby become a conspirator.
       A person who knowingly joins an existing conspiracy, or who participates only in
part of a conspiracy with knowledge of the overall conspiracy, is just as responsible as if
he or she had been one of those who formed or began the conspiracy and participated in
every part of it.
       In determining whether Defendants or their alleged coconspirators were members
of the alleged conspiracy, you should consider the evidence about Defendants’ and their
alleged coconspirators’ statements and conduct, including any evidence of their
knowledge and participation in the events involved and any other evidence of their
participation in the conspiracy alleged.
       You may not find that Defendants or their alleged coconspirators were a member
of a conspiracy based only on their association with or knowledge of wrongdoing, but it
is a factor you may consider to determine whether they were a member of the alleged
conspiracy. If you find that the alleged contract, combination, or conspiracy existed, then


                                              14
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 16 of 59




the acts and statements of the alleged coconspirators are binding on all of those whom
you find were members of the conspiracy.
       Once you have found that Defendants were members of a conspiracy, they are
responsible for all actions taken by all alleged coconspirators during and in furtherance of
the conspiracy until it is shown that the conspiracy has been completed or abandoned.
       If after considering all of the evidence, you conclude that each Plaintiff has shown
that it was more likely than not that Defendants’ conduct was the result of an agreement
than their independent decisions, you must find for each Plaintiff on the question of
whether Defendants participated in a conspiracy. You will then proceed to consider the
other essential elements of Plaintiffs’ Section 1 Sherman Act violation claim.
       If, after considering all of the evidence, you conclude that each Plaintiff failed to
prove that Defendants’ similar conduct was more likely than not the result of an
agreement with one or more of the alleged coconspirators, then you must find in favor of
Defendants on the question of whether Defendants participated in a conspiracy. If you
find in favor of Defendants on this essential element, you must not proceed further with
this claim and you should enter a verdict in favor of Defendants on Plaintiffs’ Section 1
claim on the separate verdict form I will provide to you.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                   UNREASONABLE RESTRAINT OF TRADE
                               (ELEMENT 2)
       The second element that each Plaintiff must prove is that the alleged conspiracy or
agreement resulted in an “unreasonable” restraint on interstate commerce. An
unreasonable restraint of trade results in a substantial harm to competition in a relevant
market. Harm that occurs merely to the individual business of a Plaintiff is not sufficient,
by itself, to demonstrate harm to competition.
       [Deleted Horizontal / Vertical Restraint Instruction, per Court’s Instruction]




                                             15
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 17 of 59




         FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
             UNREASONABLE RESTRAINT OF TRADE
(TWO ANALYSES AS TO WHETHER RESTRAINTS ARE UNREASONABLE –
              PER SE RULE AND RULE OF REASON)
                        (ELEMENT 2A)
       To determine whether an agreement constitutes an unreasonable restraint of trade,
the law generally applies one of two standards: the per se rule or the rule of reason. If
multiple agreements are part of a conspiracy, then you must apply the correct standard to
each specific agreement. I will now explain both standards to you and instruct you as to
which one applies to each alleged restraint of trade at issue in this case.1
                FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                    UNREASONABLE RESTRAINT OF TRADE
               (PER SE RULE AND RULE OF REASON OVERVIEW)
                            (ELEMENT 2A(i) & (ii))
       [Note: the court will determine which standard applies to a particular
restraint based on the evidence presented. See In re Southeastern Milk Antitrust
Litig., 739 F.3d 262, 271 (6th Cir. 2014) (“The district court’s decision to use the rule
of reason is a question of law[.]”). This legal issue “is predicated on a factual inquiry
into the restraint’s competitive effect[.]” Nat’l Bancard Corp. v. VISA U.S.A., Inc.,
779 F.2d 592, 596 (11th Cir. 1986).]
       The second element that each Plaintiff must prove is that the alleged conspiracy or
agreement resulted in an “unreasonable” restraint on interstate commerce. Here, each

1
  See In re Processed Egg Prod. Antitrust Litig., 962 F.3d 719, 727-28 (3d Cir. 2020) (separate
components of a conspiracy may be assessed under different standards); Leegin Creative Leather
Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 886, 889-93 (2007) (courts apply different standards to
separate components of a conspiracy and when determining what standard to apply, courts are
required to look at the “economic effect rather than rely upon formalistic line drawing); Zenith
Radio Corp. v. Matshita Elec. Indus. Co., 513 F. Supp. 1100, 1167-68 (E.D. Pa. 1981) (“In
Continental Ore itself, the Supreme Court engaged in a detailed analysis of the record with
respect to three of the four ventures which the Court of Appeals had addressed on their facts,
concluding with respect to each of the three considered separately that there was enough
evidence of causation to preclude a directed verdict. If the warning against “compartmentalizing”
an antitrust conspiracy case were meant to prevent a court from breaking down a plaintiff’s
allegation of a “unitary” conspiracy into its component parts for purposes of analysis, the Court
would not have engaged in the “forbidden” analysis in the very same opinion in which it issued
the warning.”).


                                               16
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 18 of 59




Plaintiff alleges that Defendants and their alleged coconspirators entered into agreements
that restricted and/or eliminated competition for farmers’ milk in the raw Grade A milk
market in Order 1.
PER SE RULE: [Court to redraft]
       The Sherman Act makes unlawful certain agreements that, because of their
harmful effect on competition and lack of redeeming value, are conclusively presumed to
be illegal and an unreasonable restraint of trade, without examining the precise harm they
have caused or the business excuse for their use. See In re Musical Instruments & Equip.
Antitrust Litig., 798 F.3d 1186, 1191 (9th Cir. 2015) (“Once the [inherently
anticompetitive horizontal agreement’s] existence is established, no further inquiry into
the practice’s actual effect on the market or the parties’ intentions is necessary to
establish a § 1 violation.”) (citing N. Pac. Ry. v. United States, 356 US. 1, 5 (1958)).
Where a plaintiff alleges and proves what is called a “per se” violation, the plaintiff is not
required to prove that the conduct hurt competition in the market. See NYNEX Corp., 525
U.S. at 133 (“[C]ertain kinds of agreements will so often prove so harmful to competition
and so rarely prove justified that the antitrust laws do not require proof that an agreement
of that kind is, in fact, anticompetitive in the particular circumstances.”). In this case,
Plaintiffs have alleged that agreements with other cooperatives not to compete for
farmers’ milk including agreements not to solicit each other’s members are per se
violations. For these types of alleged violations, you will need only to determine whether
they took place and then determine what, if any, damages they caused.
RULE OF REASON: [Court to redraft]
       Under the rule of reason standard, a restraint of trade is illegal only if it is found to
be unreasonable. Thus, for this type of agreement, the second element that Plaintiffs must
prove is that the alleged agreement resulted in an “unreasonable” restraint on interstate
commerce. Here, Plaintiffs claim that Defendants unreasonably restrained trade by
entering into agreements: (i) with cooperatives to share farmer pay price information so
that all farmers are paid the same amount and have little incentive to switch cooperatives;
(ii) with processors not to compete for farmer’s milk, such as full supply and outsourcing


                                              17
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 19 of 59




agreements; (iii) with processors to force independent farmers into DFA membership;
and (iv) with both cooperatives and processors to give Defendants monopsony power in
exchange for, among other things, suppressed pay prices and non-compete payments.
       You must determine whether the challenged restraints were unreasonable. In
making this determination, you must first determine whether Plaintiffs have proven that
the challenged restraints resulted in a substantial harm to competition in the raw Grade A
milk market in Order 1. See Major League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d
290, 317 (2d Cir. 2008) (“[T]he plaintiffs bear an initial burden to demonstrate the
defendants’ challenged behavior had an actual adverse effect on competition as a whole
in the relevant market.”) (citation and emphasis omitted). If you find that Plaintiffs have
proven that the challenged restraints resulted in substantial harm to competition, then the
burden shifts to Defendants to prove that the restraints were justified by legitimate
procompetitive benefits. Id. (“[T]he burden shifts to the defendants to offer evidence of
the pro-competitive effects of their agreement[.]”) (citation omitted). If Defendants prove
such legitimate procompetitive benefits, you must then balance the competitive harm
against the procompetitive benefit. Id. (“Ultimately, the factfinder must engage in a
careful weighing of the competitive effects of the agreement—both pro and con—to
determine if the effects of the challenged restraint tend to promote or destroy
competition.”) (citation omitted). The challenged restraints are illegal under Section 1 of
the Sherman Act only if you find that the competitive harm substantially outweighs any
legitimate procompetitive benefit. (ABA Model Jury Instructions in Civil Antitrust Cases,
Instruction 3A) (“The challenged restraint is illegal under Section 1 of the Sherman Act
only if you find that the competitive harm substantially outweighs the competitive
benefit.”).
                FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
              UNREASONABLE RESTRAINT OF TRADE (PER SE RULE)
                              (ELEMENT 2A(i))
                                    [Court to redraft]
       I will start with the “per se” rule. Certain agreements are so harmful to
competition that they are conclusively presumed to be illegal and an unreasonable

                                             18
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 20 of 59




restraint of trade, without inquiry about the precise harm they have caused or the business
excuse for their use. These are called “per se” violations. Where a plaintiff alleges and
proves what is called a “per se” violation, the plaintiff is not required to prove that the
conduct hurt competition in the market. And it is not a defense that the defendant may
have acted with good motives, thought that what they were doing was legal, or that the
conspiracy may have had some good results.
       In this case, each Plaintiff claims that Defendants entered into certain agreements
to which the per se rule applies. First, each Plaintiff claims that Defendants entered into
agreements with other cooperatives not to solicit each other’s members and to report to
each other if a farmer approached them about switching cooperatives. Defendants deny
that any such agreements ever existed. If you find that such agreements existed, these
agreements are conclusively presumed to be unreasonable restraints of trade.2

2
  See United States v. Coop. Theatres of Ohio, Inc., 845 F.2d 1367, 1373 (6th Cir. 1988) (“In
sum, we find that the so-called “no-solicitation” agreement alleged in this case is undeniably a
type of customer allocation scheme which courts have often condemned in the past as a per se
violation of the Sherman Act.”); United States v. Consol. Laundries Corp., 291 F.2d 563, 574–75
(2d Cir. 1961) (internal citations omitted) (“Similarly their agreement to suppress all competition
as to one phase of their business, i.e., old customers, should be per se illegal irrespective of their
competition for new customers.”); XII Areeda & Hovenkamp, Antitrust Law p. 2030 at 216
(2012) (“A ‘naked’ market division agreement is unlawful per se and may take many forms,
including agreements that require participants from (1) producing one another’s products, (2)
selling in one another’s territories, (3) soliciting or selling to one another’s customers, or (4)
expanding into a market in which another participant is an actual or potential rival.”). See also
United States v. Topco Assocs., Inc., 405 U.S. 596, 608 (1972) (analogizing non-solicitation
agreements (i.e., agreements not to call on each other’s customers, or, an allocation of
customers) with agreements to allocate territories, which are “classic examples of a per se
violation of s 1.”); Consol. Laundries, 291 F.2d at 574–75 (“Assuming that customers were
allocated in the case at bar, no more need be proved; we agree that the per se rule should be
applied. We fail to see any significant difference between an allocation of customers and an
allocation of territory.”); United States v. Cadillac Overall Supply Co., 568 F.2d 1078, 1087-90
(5th Cir. 1978) (agreements not to solicit each other’s customers is the equivalent of customer
allocation and constitutes a per se violation of the Sherman Act); United States v. Brown, 936
F.2d 1042, 1045 (9th Cir. 1991) (“[T]he agreement in this case should be characterized as per se
illegal. The agreement restricted each company's ability to compete for the other's billboard
sites.”).

The United States Supreme Court has explained that “an agreement between competitors at the
same level of the market structure to allocate territories in order to minimize competition” is


                                                 19
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 21 of 59




       You also have heard evidence about the Docuware agreements, which contain a
non-solicitation clause. I instruct you that those Docuware agreements are to be analyzed
under the rule of reason analysis, which I will explain to you shortly. If you make this
finding with regard to the non-solicitation agreements not contained in the Docuware
agreements, you must indicate this conclusion on the verdict form I provide to you and
proceed to analyze damages for this claim.
       Second, each Plaintiff claims that Defendants entered into agreements with other
cooperatives to collectively market their milk through DMS.3 Defendants have asserted


“usually termed a ‘horizontal’ restraint,” which “[t]his Court has reiterated time and time again
that (h)orizontal territorial limitations . . . are naked restraints of trade with no purpose except
stifling of competition. Such limitations are per se violations of the Sherman Act.” Topco, 405
U.S. at 608. Likewise, the Second Circuit explained, “[a]nd when, as here, the allocation [of
customers] is coupled with predatory practices against independent linen suppliers in order to
compel them to join the conspiracy or be put out of business, there is even more reason not to
permit the conspirators to justify their activities on the ground that business expediency makes
them reasonable.” Consol. Laundries, 291 F.2d at 574-75; Interphoto Corp. v. Minolta Corp.,
295 F. Supp. 711, 720 (S.D.N.Y. 1969) (citing Consolidated Laundries, 291 F.2d at 574-575)
(agreement prohibiting party from soliciting or accepting orders from customer is an agreement
to allocate customers among competitors and a per se violation of the Sherman Act). The same
rationale applies here—there is no purpose for the non-solicitation agreements except to stifle
competition.
3
  NOTE: While Plaintiffs understand that the Court instructed them to insert the Capper-
Volstead “toggle” in the overview instruction for Section 1, Plaintiffs do not believe that the
toggle fits in that section. As Defendants have repeatedly stated, Plaintiffs claims fall outside of
Capper-Volstead protection (i.e., Capper-Volstead does not protect “predatory” conduct at issue
here). According to Defendants, Capper-Volstead, however, does allow them to “form
marketing agencies in common, such as [DMS], for the purpose of marketing raw milk.” [ECF
290 at 7]. Without Capper-Volstead protection, the formation of DMS—i.e. a milk marketing
agency formed to share and set price—is a per se violation of the antitrust laws. Therefore, there
is no need for a “toggle” for Capper-Volstead under Section 1, and it only comes into play here.
See Fairdale Farms, Inc. v. Yankee Milk, Inc., 635 F.2d 1037, 1040 (2d Cir. 1980) (“Capper-
Volstead provides that farmers may act together in associations in collectively ‘processing,
preparing for market, handling, and marketing’ their products.”); United States v. Maryland Co-
op. Milk Producers, Inc., 145 F. Supp. 151, 155 (D.D.C 1956) (“The Court concludes that a
combination between two or more agricultural cooperatives to fix prices of their products is
exempt from the antitrust laws.”); Alexander v. Nat'l Farmers Org., 687 F.2d 1173, 1184 (8th
Cir. 1982) (“This arrangement plainly reflects a horizontal combination of producers agreeing to
have NFO fix the prices at which their product will be sold. Unless exempt from the antitrust
laws, horizontal price-fixing is, of course, a per se violation of the Sherman Act. . . . NFO is
nonetheless not liable for price-fixing, however, because its milk marketing arrangements were


                                                 20
         Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 22 of 59




the affirmative defense that the Capper Volstead Act allows them to collectively market
their milk with other cooperatives through common marketing agencies such as DMS. It
is Defendants’ burden to prove that they are entitled to rely on this defense. If you find
that Defendants have met their burden to prove that they qualify under the Capper-
Volstead Act, then you must find for Defendants on Plaintiffs’ claim that Defendants’
collectively marketing their milk with other cooperatives through DMS is an
unreasonable restraint of trade. If you find that Defendants have not met their burden to
prove that they qualify under the Capper-Volstead Act, , then the agreement to
collectively market milk through DMS is presumed to be an unreasonable restraint of
trade.
              FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
          UNREASONABLE RESTRAINT OF TRADE (RULE OF REASON)
                            (ELEMENT 2A(ii))
                                      [Court to redraft]
         Now I will talk to you about the second standard, which is called the “rule of
reason.” The rule of reason balances pro-competitive and anti-competitive effects of
challenged acts or agreements to determine if they unreasonably restrain trade in the
relevant market. You are to apply this standard to the remaining alleged restraints and
agreements in this case.
         Under the rule of reason test, each Plaintiff must first prove by a preponderance of
the evidence that the challenged restraints resulted in a substantial harm to competition in
the for raw Grade A milk market in Order 1. If they do, then Defendants must prove by a
preponderance of the evidence that the restraints were justified by legitimate
procompetitive benefits. IAnd if Defendants prove thissatisfy their burden, then each
Plaintiff must prove by a preponderance of the evidence that any legitimate competitive



exempt under the Capper-Volstead Act.”); Kinnett Dairies, Inc. v. Dairymen, Inc., 512 F. Supp.
608, 632 (M.D. Ga. 1981), aff’d, 715 F.2d 520 (11th Cir. 1983) (“Thus, through D.I. its members
can present a common, agreed upon price to milk buyers . . . even though similar conduct by
private businessmen who are not farmers would be ‘price fixing’ in violation of the antitrust
law.”).


                                              21
         Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 23 of 59




benefits established by Defendants could have been achieved through less restrictive
means.
       You must then balance the competitive harm against the procompetitive benefit.
The challenged restraints are illegal underviolate Section 1 of the Sherman Act only if
you find that the competitive harm substantially outweighs any legitimate procompetitive
benefit. I will now review each step of that analysis in more detail.
         FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
 UNREASONABLE RESTRAINT OF TRADE (RULE OF REASON): HARM TO
                        COMPETITION
                      (ELEMENT 2B(ii)(1))
                                   [Defendants to Revise]
       As I mentioned, to prove that the challenged restraints are unreasonable, each
Plaintiff first must demonstrate prove by a preponderance of the evidence that the
restraints resulted in, or are likely to result in, substantial harm to competition in the
relevant product and geographic market. I will explain to you what a relevant product
and geographic market is next.
       A harmful effect on competition means a reduction in competition that results in
the loss of some of the benefits of competition. If the challenged conduct has not resulted
in, or is not likely to result in the loss of some other competitive benefit, then there has
been no effect on competition, and you should find that the challenged conduct was not
unreasonable. This element requires each Plaintiff to prove harm to competition, not to
individual competitors.
       In determining whether the challenged restraints have produced, or are likely to
produce, harm to competition, you may consider the following factors:
             the effect of the restraint on prices, output, product quality and
              service;
             the purpose and nature of the restraint;
             the nature and structure of the relevant market;
             the number of competitors in the relevant market and the level of
              competition among them, both before and after the restraint was
              imposed; and


                                              22
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 24 of 59




             whether the Defendants possess market power.
       The last factor mentioned, market power, includes the ability to control price,
exclude competition, or restrict output. An important factor in determining whether
Defendants possess market power is Defendants’ market share, that is, the percentage of
the products or services it buys in the relevant market compared to those bought by all
other competitors. Think of the market as a pie with each competitor having a share. The
question is, how much of the pie do the Defendants control or possess? Other factors that
you may consider in determining whether Defendants have market power include barriers
to entry by new competitors in the relevant market. A barrier to entry is something that
makes it more difficult for a new competitor to enter the market and compete. If a party
does not possess a substantial market share, it is less likely that party possesses market
power. If Defendants do not possess market power, it is less likely that the challenged
restraint has resulted in, or will result in, a substantial harmful effect on competition in
the market.
                               Exclusive Dealing
   (Revised from Defendants’ Draft [ECF 307-1 at 18-19] per Court’s instruction)

       Each Plaintiff asserts that, as part of the conspiracy he, she, or it alleges,
Defendants entered into full and partial supply agreements with certain processors, which
required those processors to purchase Grade A raw milk exclusively, or partially, from
Defendants for a period of time. And, as a result of those agreements, farmers were
forced to either join DFA or market their milk through DMS if they wanted to sell their
milk to those processors. Defendants dispute Plaintiffs’ characterization of these
agreements.
       Exclusive dealing arrangements take several forms. Some require a buyer of a
product or service to obtain that product or service exclusively from one supplier for a
period of time. Others may operate as a partial exclusive dealing arrangement, which
limit the practical ability of the seller to sell its product to other buyers. From the
standpoint of the buyer or seller, exclusive dealing arrangements may have potential
procompetitive effects that benefit suppliers and that need to be weighed against the


                                              23
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 25 of 59




potential anticompetitive effect of foreclosing competing suppliers’ access to the buyer
and the buyer’s access to competing suppliers’ products.
       If you determine that Defendants entered into full or partial supply agreements
with certain processors, then, in determining whether Defendants’ supply agreements
with those processors had a substantially harmful effect on competition in the relevant
market, you should consider, among other things:
            The nature and history of the use of supply agreements in the dairy
              industry;
            Whether buyers have independent reasons for entering into full supply
              agreements or were coerced into entering into them;
            Whether other competing suppliers also offer supply agreements;
            The extent of competition among competing suppliers for supply
              agreements with buyers;
            Defendants’ position in the marketplace, including their size and market
              share;
            The reasons Defendants and processors entered into the supply agreements
              at issue;
            The effect of the use of the supply agreements on the ability of other
              competing buyers to enter the market and on price and other competition in
              the market for buyers of raw milk;
            The extent to which these supply agreements foreclosed outlets for
              farmers’ milk; and
            Whether these agreements comported with Defendants’ antitrust guidelines
              or their agreements with federal regulators.
       In determining the extent to which Defendants’ exclusive dealing contracts
foreclose competition on the merits, it is also relevant to consider the percentage of the
market foreclosed and the length of the foreclosure. The longer the contract’s duration,
the more likely that the harm to competition will be greater. You should also consider



                                             24
          Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 26 of 59




the Defendants’ market power, which I will explain to you shortly. Finally, you should
also consider whether the process in which Defendants secured exclusive contracts itself
involved competition. If you determine that the processors formally or informally put
their exclusive contracts out for bid, and other competitors had an equal opportunity to
compete for the exclusive contracts against defendant, this is evidence that the
Defendants do not have market power.
          By considering all of these factors, you should determine whether the exclusive
dealing contracts adversely affected the premiums paid by buyers, output, or quality of
raw milk in the relevant market. Where a restraint does not adversely affect price, output,
or quality, it is unlikely to substantially harm competition between buyers for the relevant
product.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
           UNREASONABLE RESTRAINT OF TRADE (RULE OF REASON)
                RELEVANT MARKET (ELEMENT 2A(ii)(1)(a), (b)))

                                 [Moved per Court’s Instruction]
          To prevail on a Section 1 claim under the rule of reason, each plaintiff must prove
by a preponderance of the evidence the relevant market. The relevant market has two
components: the product market and the geographic market. I will define each for you in
more detail.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
           UNREASONABLE RESTRAINT OF TRADE (RULE OF REASON)
                  PRODUCT MARKET (ELEMENT 2A(ii)(1)(a)))

                                      [Defendants to Revise]4

          The basic idea of a relevant product market is that the products within it are
reasonable substitutes for each other from the buyer’s or seller’s point of view; that is, the
products compete with each other. In other words, the relevant product market includes
the products that a buyer or seller believe are reasonably interchangeable or reasonable
substitutes for each other. This is a practical test with reference to the actual behavior of

4
    Plaintiffs reserve their rights to respond to Defendants’ proposed instruction.


                                                   25
          Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 27 of 59




buyers and marketing efforts of sellers. Products need not be identical or precisely
interchangeable as long as they are reasonable substitutes.
          To determine whether products are reasonable substitutes for each other, you may
consider:
                Whether a small, but significant, increase in the price of one product
                 would result in enough customers switching from that product to
                 another product, such that the price increase would not be profitable.
                 In other words, will customers accept the price increase or will so
                 many switch to alternative products that the price increase will be
                 withdrawn?
                Consumers’ views on whether various products are interchangeable;
                The perceptions of the industry or the public.
          Here, each Plaintiff must prove that the relevant product market is raw Grade A
milk.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
           UNREASONABLE RESTRAINT OF TRADE (RULE OF REASON)
                GEOGRAPHIC MARKET (ELEMENT 2A(ii)(1)(b)))

                                      [Defendants to Revise]5

          The relevant geographic market is the area in which the Defendants face
competition from other firms that compete in that relevant product market and to which
producers can reasonably turn to sell their milk. When analyzing the relevant geographic
market, you should consider whether changes in prices or product offerings in one area
have substantial effects on prices or sales in another area, which would tend to show that
both areas are in the same relevant geographic market. The geographic market may be as
large as global or nationwide, or as small as a single town or even smaller.
          In determining whether each Plaintiff has met his or her burden and proven that
his or her proposed geographic market is proper, you may consider several factors,
including:



5
    Plaintiffs reserve their rights to respond to Defendants’ proposed instruction.


                                                   26
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 28 of 59




             The geographic area in which Defendants sell and where
              Defendants’ customers are located;
             The geographic area to which customers turn for supply of the
              product;
             The geographic area to which customers tum for supply of the
              relevant products or have seriously considered turning;
             The transportation cost differences between areas;
             The time interval in which milk must be transported due to its
              perishability;
             The geographic areas that suppliers view as potential sources of
              competition; and
             Whether governmental licensing requirements, taxes, or quotas have
              the effect of limiting competition in certain areas.
              Here, each Plaintiff must prove that the relevant geographic market is the
Northeastern Area of the United States, as defined by Federal Milk Marketing Order 1.
        FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
UNREASONABLE RESTRAINT OF TRADE (RULE OF REASON): PROOF OF
                  COMPETITIVE BENEFITS
                     (ELEMENT 2B(ii)(2))
                                  [Defendants to Revise]
       If you find that Plaintiffs have proven that the challenged restraints resulted in
substantial harm to competition in the relevant market, then you must next determine
whether the restraints also benefit competition in other ways. The burden is on
Defendants to prove that the challenged restraints benefited competition—in other words,
that the restraints had procompetitive effects or advanced procompetitive objectives. In
conducting this inquiry, you should consider whether Defendants could have achieved the
procompetitive objectives without the challenged restraints.
       If you find that the challenged restraints do result in competitive benefits, then you
also must consider whether the restraints were reasonably necessary to achieve the
benefits.
       If you find that Defendants meet their burden to prove a pro-consumer business
justification by a preponderance of the evidence, then the burden shifts back to the each


                                             27
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 29 of 59




Plaintiffs to demonstrate by a preponderance of the evidence that the same benefits could
have been readily achieved by other, reasonably alternative means that create
substantially less harm to competition.
       If you find that the challenged restraints were reasonably necessary to achieve
competitive benefits, then you must balance those competitive benefits against the
competitive harm resulting from the same restraint. If the competitive harm substantially
outweighs the competitive benefits, then the challenged restraints are unreasonable. If the
competitive harm does not substantially outweigh the non-pretextual competitive
benefits, then the challenged restraints are not unreasonable. In conducting this analysis,
you must consider the benefits and harm to competition and consumers, not just to a
single competitor or group of competitors. Plaintiffs bear the burden of proving that the
anticompetitive effect of the conduct substantially outweighs its benefits.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                    EFFECT ON INTERSTATE COMMERCE
                               (ELEMENT 3)
       The Sherman Act applies only to conduct or restraints that affect interstate or
foreign commerce. Here, the essential element of interstate or foreign commerce has been
established.
               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                  INJURY IN FACT AND ANTITRUST INJURY
                               (ELEMENT 4)
          [Court to Revise first paragraph. Defendants to revise remaining]
       Each Plaintiff is entitled to recover damages for an injury to his or her business= if
he, she, or it can establish three four elements of injury:
       (1)     The Plaintiff was in fact injured as a result of Defendants’ violation
               of the antitrust laws;
       (2)     Defendants’ illegal conduct was a material cause of the Plaintiff’s
               injury; and
       (3)     The Plaintiff’s injury is an injury of the type that the antitrust laws
               were intended to prevent.
       (3)(4) The injury was to the Plaintiff’s business or property.



                                               28
          Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 30 of 59




          In order to establish “injury in fact,” it must be established that the Plaintiff was
injured as a result of Defendants’ violation of the antitrust laws. Proving the fact of
damage does not require a Plaintiff to prove the dollar value of his or her injury. It
requires only that it be established that the Plaintiff in fact suffered an injury as a result of
Defendants’ antitrust violation. If you find that a Plaintiff has established that it was in
fact injured, you may consider the amount of that Plaintiff’s damages.
          Each Plaintiff must also establish by a preponderance of the evidence that
Defendants’ conduct was a material cause of his or her injury. This means that some
damage occurred to that Plaintiff as a result of Defendants’ antitrust violation, and not
some other cause. It is not required that Defendants’ antitrust violation be the sole cause
of the Plaintiff’s injury, nor do all other possible causes of injury need to be eliminated. It
is enough if the Plaintiff proves that the antitrust violation was a material cause of its
injury.
          Each Plaintiff must also establish that its injury was the type of injury that the
antitrust laws were intended to prevent. This is sometimes referred to as “antitrust
injury.” If a Plaintiff’s injuries were caused by a reduction in competition, acts that would
lead to a reduction in competition, or acts that would otherwise harm producers, then that
Plaintiff’s injuries are antitrust injuries. If the injury is solely to a particular Plaintiff, and
not to competition in the relevant marketplace, it is not “antitrust injury.” In establishing
antitrust injury, Plaintiffs can rely on the aggregate effect of the alleged conspiracy
provided that the harm occurred within the statute of limitations, which I will address
later in my instructions.6
          If you find that a Plaintiff has established that he, she, or it was in fact
injuredsuffered “injury in fact,”, you maymust then consider the amount of that Plaintiff’s
damages.


6
  Plaintiffs reserve their right to comment on Defendants’ proposed revisions with respect to the
statute of limitations. Plaintiffs note, however, that the Court previously explained that “the
plaintiffs can recover from the aggregate effect of the alleged conspiracy.” (08/10/20 Trans. at
206).


                                                  29
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 31 of 59




               FIRST CLAIM: SECTION 1 OF THE SHERMAN ACT
                       MARKET WIDE SUPPRESSION
                               (ELEMENT 4)
       In this case, each Plaintiff claims that Professor Elhauge’s regression analysis
shows both their antitrust impact and damages. Specifically, Plaintiffs claim that his
regression analysis shows market-wide suppression of the over-order premiums in Order
1, which reduced the amount paid to Plaintiffs by 98.7 cents per hundred weight.
Plaintiffs claim that you can calculate their individualized damages by multiplying the
reduction in price 98.7 cents per hundred weight, by the total number of hundred weights
of milk that each Plaintiffs sold in Order 1 during the relevant time period. Defendants
deny these claims, and dispute Professor Elhauge’s opinions, and contest Plaintiffs’
method of establishing damages.
       Both sides have presented you with expert testimony to assist you in determining
what, if any, antitrust impact or damages were sustained by Plaintiffs. It is for you to
decide whether to accept or reject the experts’ testimony. The verdict form will ask you
questions concerning your findings on whether there was market wide suppressionguide
you in recording your conclusions with regard to the issue of damages.
             SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
                    MONOPSONIZATION - ELEMENTS
       Each Plaintiff alleges that they were injured by Defendants’ unlawful
monopsonization of the raw Grade A milk market in Order 1 in violation of Section 2 of
the Sherman Act.
       As I explained earlier, a monopsony exists where a single buyer substantially
controls the market as the primary purchaser of products offered by sellers. Here, a
monopsony may exist if the purchasers of raw Grade A milk exert unlawful control over
where farmers can either sell their milk or the price at which they can sell it.
       To prevail on this claim, each Plaintiff must prove by a preponderance of the
evidence each of the following essential elements by a preponderance of the evidence:
       (1)    the alleged market is a valid antitrust market (as previously defined);
       (2)    Defendants possessed monopsony power in that market;


                                              30
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 32 of 59




                 a.     Direct proof of monopsony power;
                 b.     Indirect proof of monopsony power;
       (3)       Defendants willfully acquired or maintained monopsony power in
                 that market by engaging in:
                 a. Predatory conduct (to the extent you find Defendants have
                    Capper-Volstead immunity); or
                 b. Anticompetitive conduct (to the extent that you find that
                    Defendants do not have Capper-Volstead immunity).7
                 t;
       (4)       Defendants’ conduct occurred in or affected interstate commerce (as
                 previously instructed, this element has been met); and
       (5)       Plaintiffs were injured in their business or property because of
                 Defendants’ anticompetitive conduct.
       I will explain each of these elements in more detail.
       If you find that each Plaintiffs failed to prove any all of these elements by a
preponderance of the evidence, then you must find for Defendants and against Plaintiffs
on this claim. If you find that each Plaintiffs haves proved each of these elements by a
preponderance of the evidence, then you must find for Plaintiffs and against Defendants
on this claim.
              SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
                 MONOPSONIZATION – RELEVANT MARKET
                              (ELEMENT 1)
       As I instructed you earlier, Plaintiffs must prove by a preponderance of the
evidence that Defendants had monopsony power in a relevant market, which Plaintiffs
claim is the raw Grade A milk market in federal Order 1. Defining the relevant market is
essential because you are required to make a judgment about whether Defendants have
monopsony power in a properly defined economic market. To make this judgment, you
must be able to determine what, if any, economic forces restrain Defendants’ freedom to


7
  Note: Plaintiffs understand that the Court wanted to include a Capper-Volstead “toggle” within
the initial instruction for each claim. Upon drafting, the “toggle” fit better within the specific
element (i.e., willfully acquiring or maintaining monopsony power). We identified the “toggle”
in the roadmap for each claim.


                                                31
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 33 of 59




set prices in the relevant product market. The most likely and most important restraining
force will be actual and potential competition from other firms and their products. This
includes all firms and products that act or likely could act as restraints on Defendants’
power to exclude competition or set prices as it pleases because sellers could switch to
other options available in the marketplace if Defendants set the prices too low. All the
firms and products that exert such restraining force are within what is called the relevant
market.
SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT MONOPSONIZATION
                    – MONOPSONY POWER
                         (ELEMENT 2)
       You must determine whether Defendants have monopsony power in the relevant
market. As I instructed you earlier, a monopsony is to the buy side of the market what a
monopoly is to the sell side of the market. Monopsony power is the power to control
prices or exclude competition in a relevant antitrust market. More precisely, a firm is a
monopsonist if it can profitably lower or maintain prices for a significant period of time,
below competitive levels.
       To prove their monopsonization claim, Plaintiffs must prove that Defendants have
monopsony power in a relevant antitrust market. Monopsony power is the power to
control prices or exclude competition in a relevant antitrust market as the purchaser of
products. More precisely, a firm is a monopsonist if it can exert control over or reduce the
price for the sale of goods, here, raw Grade A milk, from a seller or sellers, here, the
farmers. A person or entity is a monopsonist if it can profitably lower or maintain prices
for a significant period of time, below competitive levels.
       There are two ways that Plaintiffs may show Defendants possessed monopsony
power in the relevant market: the first is through “direct” proof and the second is through
“indirect” proof. I will describe each method to you.




                                             32
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 34 of 59




         SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
     MONOPSONIZATION – DIRECT PROOF OF MONOPSONY POWER
                        (ELEMENT 2A)
       Under the direct method, Plaintiffs can meet satisfy their burden of proof by
showing that Defendants have the ability to reduce or control the price of conventional
raw Grade A milk or otherwise reduce competition in the relevant market which
Plaintiffs claim is Order 1. Plaintiffs must also prove that Defendants have the power to
reduce or control prices below a competitive level for a significant period of time. If
Defendants would lose too much business to other competitors that it would become
unprofitable to continue excluding competition or reducing prices, then Defendants do
not have monopsony power.
       Plaintiffs claim to have direct proof of monopsony power through the alleged 2017
Independent Plan. Defendants dispute this claim.
        SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
  MONOPSONIZATION – INDIRECT EVIDENCE OF MONOPSONY POWER
                        (ELEMENT 2B)
       As I stated, monopsony power also can be established through indirect, or
circumstantial, proof. Such proof includes Defendants’ market share, barriers to entry,
history of plant closures, and market share trends. If this evidence establishes that
Defendants have the power to control prices or exclude competition in the relevant
market, then you may conclude that Defendants have monopsony power in the market.
       The first factor you should consider is Defendants’ share of the relevant market.
Based on the evidence that you have heard about Defendants’ market share, you should
determine Defendants’ market share as a percentage of sales of raw Grade A milk in the
relevant market. Defendants must have a significant share of the market in order to
possess monopsony power. The higher the company’s share, the higher the likelihood
that a company has monopsony power.
       In evaluating whether the percentage of market share supports a finding of
monopsony power, you also should consider other aspects of the relevant market,
including barriers to entry, market share trends, the number and size of competitors.


                                             33
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 35 of 59




Along with Defendants’ market share, these factors should inform you as to whether
Defendants have monopsony power.
       A market share below 50 percent is ordinarily not sufficient to support a
conclusion that a defendant has monopsony power. However, if you find that the other
evidence demonstrates that Defendants do, in fact, have monopsony power despite
having a market share below 50 percent, you may conclude that Defendants have
monopsony power.
       The trend in Defendants’ market share is also something you may consider. An
increasing market share may strengthen an inference that a company has monopsony
power, particularly where that company has a high market share. SimilarlyConversely, a
decreasing market share may weaken an inference that a company has monopsony power.
You may also consider whether there are barriers to entry into the relevant market.
Barriers to entry make it difficult for new competitors to enter the relevant market in a
meaningful and timely way. Barriers to entry might include the large financial investment
required to build a plant or satisfy governmental regulations. Evidence of low or no entry
barriers may be evidence that Defendants do not have monopsony power, regardless of
Defendants’ market share, because new competitors could enter easily if Defendants
attempted to reduce prices for a substantial period of time. By contrast, evidence of high
barriers to entry along with high market share may support an inference that Defendants
have monopsony power.
       The history of entry and exitcompetitors entering and exiting into the relevant
market may also be helpful to consider. Entry of new competitors or expansion of
existing competitors may be evidence that Defendants lack monopsony power. On the
other hand, departures from the market, or the failure of firms to enter the market, may
support an inference that Defendants have monopsony power.
       If you find that Defendants have monopsony power in the relevant market, then
you must consider the remaining elements of this Plaintiffs’ Section 2 claim.




                                             34
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 36 of 59




SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT MONOPSONIZATION
 – WILLFUL ACQUISITION OR MAINTENANCE OF MONOPSONY POWER
                       (ELEMENT 3A, 3B)
       The next element Plaintiffs must prove by a preponderance of the evidence is that
Defendants willfully acquired or maintained monopsony power.
       In analyzing this element, you must first determine whether Defendants have met
their burden to prove that they are entitled to Capper-Volstead protection. If you find that
Defendants have proven by a preponderance of the evidence that they are entitled to
Capper-Volstead protection, then Plaintiffs must prove by a preponderance of the
evidence that Defendants either: (1) willfully acquired or maintained monopsony power
by predatory means; or (2) used their monopsony power to stifle or smother competition.
See Fairdale Farms, Inc. v. Yankee Milk, Inc., 715 F.2d 30, (2d Cir. 1983) (“We held that
the effect of the Capper-Volstead Act, 7 U.S.C. §§ 291–92, ‘is to prevent the full
application of the second element of this test to agricultural cooperatives,’ so that the
acquisition, maintenance, or exercise of monopoly power by ‘predatory means’ only was
proscribed.”) (citing Fairdale Farms, Inc. v. Yankee Milk, Inc., 635 F.2d 1037, 1045 (2d
Cir. 1980); Agritronics Corp. v. Nat’l Dairy Herd Ass'n, Inc., 914 F. Supp. 814, 825
(N.D.N.Y. 1996) (“Nor are farmers immune when they or their cooperative engage in
predatory practices directed at restraining trade, or use their legitimately acquired
monopoly power in such a manner as to smother competition under Section 2 of the
Sherman Act.”). “Predatory” acts include, but are not limited to, acts intended to
eliminate or reduce competition, or acts that otherwise prey on independent producers.
See Black’s Law Dictionary (11th ed. 2019) (modified); Fairdale, 635 F.2d at 1044 (“Of
course, a cooperative may neither acquire nor exercise monopoly power in a predatory
fashion by the use of such tactics as picketing and harassment. Neither may it use its
legitimately acquired monopoly power in such a manner as to stifle or smother
competition.”); Maryland & Va. Milk Producers Ass’n v. U.S., 362 U.S. 458, 466-67
(1960) (“[Capper-Volstead] does not suggest a congressional desire to vest cooperatives
with unrestricted power to restrain trade or to achieve a monopoly by preying on



                                             35
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 37 of 59




independent producers, processors or dealers intent on carrying on their own businesses
in their own legitimate way.”). In determining whether a practice is “predatory,” you
must look at the totality of the circumstances. Farmland Dairies, Inc. v. New York Farm
Bureau, Inc., 1996 WL 191971, at * 6 (N.D.N.Y. Apr. 15, 1996) (“Courts must look at
the totality of the circumstances when evaluating whether a practice is predatory.”).8
       If you do find that Defendants have not met their burden to prove by a
preponderance of the evidence that they are entitled to Capper-Volstead protection,
Plaintiffs must instead prove that Defendants willfully acquired or maintained
monopsony power in a relevant market by anticompetitive – not predatory – conduct.
Conduct is anticompetitive when it attempts to exclude rivals without enhancing
efficiency in the market. See ABA Model Jury Instructions, Instruction D-158.
Anticompetitive acts are acts or practices, other than competition on the merits, that have
the effect of preventing or excluding competition or frustrating or foreclosing the efforts
of other companies to compete for customers within the relevant market. Harm to
competition is to be distinguished from harm to a single competitor or group of
competitors, which does not necessarily constitute harm to competition.
       Mere possession of monopsony power, if lawfully acquired, does not violate the
antitrust laws. A company with monopsony power may compete aggressively without
violating the antitrust laws. Conduct only becomes unlawful where it involves: (i)
anticompetitive acts, if Defendants do not qualify for Capper-Volstead protection; or (ii)
predatory acts, if Defendants qualify for Capper-Volstead protection. All companies have
a desire to increase their profits and increase their market share. These goals are an
essential part of a competitive marketplace, and the antitrust laws do not make these
goals—or the achievement of these goals—unlawful, as long as the company does not
use anticompetitive or predatory means to achieve these goals.


8
  NOTE: While Plaintiffs recognize that the parties did not discuss Section 2 claims during day
two of the charge conference, they understand that the Court wants to add the Capper-Volstead
“toggle” to all instructions. As such, Plaintiffs have included a proposed “toggle” for Section 2
claims.


                                                36
         Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 38 of 59




         In analyzing Defendants’ conduct, you should consider whether the conduct is
consistent with competition on the merits, whether the conduct provides benefits to
consumers, and whether the conduct would make business sense apart from any effect it
has on excluding competition or harming competitors.
         The acts or practices that result in the acquisition or maintenance of monopsony
power must represent more than the conduct of business that is part of that normal
competitive process or commercial success. You may not find that a company willfully
acquired or maintained monopsony power through anticompetitive means if it has
acquired or maintained that power solely through the exercise of superior foresight and
skill.
         If you find that each Plaintiff has proven by a preponderance of the evidence that
Defendants willfully acquired or maintained monopsony power (using the applicable
standard I just described) then you must consider whether Plaintiffs have proved the
remaining elements of this claim.
SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT MONOPSONIZATION
 – WILLFUL ACQUISITION OR MAINTENANCE OF MONOPSONY POWER
                      (REFUSAL TO DEAL)
                         (ELEMENT 3)
         A company ordinarily may deal or refuse to deal with whomever it pleases, so
long as it acts independently and not for anticompetitive purposes. Even a company with
monopsony power has no general duty to cooperate with its business rivals and ordinarily
may refuse to deal with them.
         A refusal to deal with a competitor constitutes anticompetitive conduct only where
the refusal is contrary to the short-run best interest of a company, and where it makes
sense for that company only because it harms competitors and helps the company achieve
or maintain monopsony power in the long run.
         In contrast, a legitimate business purpose is one that benefits the company
regardless of any harmful effects on competitors, such as a purpose to promote efficiency
or quality. In general, the desire to maintain monopsony power or block entry of
competitors is not a legitimate business purpose.


                                              37
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 39 of 59




           SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
        MONOPSONIZATION – EFFECT ON INTERSTATE COMMERCE
                           (ELEMENT 4)
       As I previously stated, the Sherman Act applies only to conduct or restraints that
affect interstate or foreign commerce. I instruct you thatHere, the Defendants’ conduct
and the alleged restraints affect interstate commerce and, therefore, essential element of
interstate or foreign commerce has been establishedthis element is met.
         SECOND CLAIM: SECTION 2 OF THE SHERMAN ACT
     MONOPSONIZATION – INJURY IN FACT AND ANTITRUST INJURY
                          (ELEMENT 5)
       As I explained before, each Plaintiff is entitled to recover damages for an injury to
his or her business if he, or she, or it can establish three four elements of injury:
       (1)    The Plaintiff was in fact injured as a result of Defendants’ violation
              of the antitrust laws;
       (2)    Defendants’ illegal conduct was a material cause of the Plaintiff’s
              injury; and
       (3)    The Plaintiff’s injury is an injury of the type that the antitrust laws
              were intended to prevent.
       (3)(4) The injury was to the Plaintiff’s business or property.
       In order to establish “injury in fact,” it must be established that the Plaintiff was
injured as a result of Defendants’ violation of the antitrust laws. Proving the fact of
damage does not require a Plaintiff to prove the dollar value of his or her injury. It
requires only that it be established that the Plaintiff in fact suffered an injury as a result of
Defendants’ antitrust violation. If you find that a Plaintiff has established that it was in
fact injured, you may consider the amount of that Plaintiff’s damages.
       Each Plaintiff must also establish by a preponderance of the evidence that
Defendants’ conduct was a material cause of his or her injury. This means that some
damage occurred to that Plaintiff as a result of Defendants’ antitrust violation, and not
some other cause. It is not required that Defendants’ antitrust violation be the sole cause
of the Plaintiff’s injury, nor do all other possible causes of injury need to be eliminated. It




                                               38
          Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 40 of 59




is enough if the Plaintiff proves that the antitrust violation was a material cause of its
injury.
          Each Plaintiff must also establish that its injury was the type of injury that the
antitrust laws were intended to prevent. This is sometimes referred to as “antitrust
injury.” If a Plaintiff’s injuries were caused by a reduction in competition, acts that would
lead to a reduction in competition, or acts that would otherwise harm producers, then that
Plaintiff’s injuries are antitrust injuries. If the injury is solely to a particular Plaintiff and
not to competition in the relevant marketplace, it is not “antitrust injury.”
                SECOND CLAIM: SECTION 1 OF THE SHERMAN ACT
                MONOPSONIZATION - MARKET WIDE SUPPRESSION
                                (ELEMENT 5)
          In this case, each Plaintiff claims that Professor Elhauge’s regression analysis
shows both their antitrust impact and damages. Specifically, Plaintiffs claim that his
regression analysis shows market-wide suppression of the over-order premiums in Order
1, which reduced the amount paid to Plaintiffs by 98.7 cents per hundred weight.
Defendants deny these claims, and dispute Professor Elhauge’s opinions, and contest
Plaintiffs’ measure of damages.
          Both sides have presented you with expert testimony to assist you in determining
what, if any, antitrust impact or damages were sustained by Plaintiffs. It is for you to
decide whether to accept or reject the experts’ testimony. The verdict slip form will ask
you questions concerning your findings on whether there was market wide
suppressionwith regard to damages.
                 THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
                    ATTEMPT TO MONOPSONIZE – ELEMENTS
          In their third claim, each Plaintiff alleges that they were injured by Defendants’
unlawful attempt to monopsonize the market for raw Grade A milk in Order 1. To prevail
on their claim of attempted monopsonization, each Plaintiff must prove by a
preponderance of the evidence each of the following essential elements by a
preponderance of the evidence:
          (1)    Defendants engaged in anticompetitive conduct;


                                                39
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 41 of 59




       (2)    Defendants had a specific intent to achieve monopsony power in a
              relevant market;
       (3)    there was a dangerous probability that Defendants would achieve
              their goal of monopsony power in the relevant market;
       (4)    Defendants’ conduct occurred in or affected interstate commerce;
              and
       (5)    That each Plaintiff was injured in their business by Defendants’
              anticompetitive conduct.
       If you find that the evidence is sufficient to prove all five elements, then you must
find for each Plaintiff on their claims for attempted monopsonization. If you find that
Plaintiffs have failed to prove any element of their Section 2 attempt to monopsonize
claim, you must enter a verdict for Defendants on this claim. I will explain these elements
in more detail.
           THIRD CLAIM SECTION 2 OF THE SHERMAN ACT
       ATTEMPT TO MONOPSONIZE – ANTICOMPETITIVE CONDUCT
                          (ELEMENT 1)
       To establish the first element of their attempted monopsony claim, it is not
sufficient for each Plaintiff to prove that Defendants intended to monopsonize the
relevant market. Instead, each Plaintiff must show that Defendants engaged in
anticompetitive conduct, coupled with an intent to monopsonize and a dangerous
probability that Defendants would succeed. In analyzing this element, you must first
determine whether Defendants have met their burden to prove that they are entitled to
Capper-Volstead protection. If you find that Defendants have proven by a preponderance
of the evidence that they are entitled to Capper-Volstead protection, then Plaintiffs must
prove by a preponderance of the evidence that Defendants engaged in (1) predatory
conduct; or (2) acts that smothered or stifled competition. See Fairdale Farms, Inc. v.
Yankee Milk, Inc., 715 F.2d 30, (2d Cir. 1983) (“We held that the effect of the Capper-
Volstead Act, 7 U.S.C. §§ 291–92, ‘is to prevent the full application of the second
element of this test to agricultural cooperatives,’ so that the acquisition, maintenance, or
exercise of monopoly power by ‘predatory means’ only was proscribed.”) (citing
Fairdale Farms, Inc. v. Yankee Milk, Inc., 635 F.2d 1037, 1045 (2d Cir. 1980);


                                             40
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 42 of 59




Agritronics Corp. v. Nat’l Dairy Herd Ass'n, Inc., 914 F. Supp. 814, 825 (N.D.N.Y.
1996) (“Nor are farmers immune when they or their cooperative engage in predatory
practices directed at restraining trade, or use their legitimately acquired monopoly power
in such a manner as to smother competition under Section 2 of the Sherman Act.”).
“Predatory” acts include, but are not limited to, acts intended to eliminate or reduce
competition, or acts that otherwise prey on independent producers. See Black’s Law
Dictionary (11th ed. 2019) (modified); Fairdale, 635 F.2d at 1044 (“Of course, a
cooperative may neither acquire nor exercise monopoly power in a predatory fashion by
the use of such tactics as picketing and harassment. Neither may it use its legitimately
acquired monopoly power in such a manner as to stifle or smother competition.”);
Maryland & Va. Milk Producers Ass’n v. U.S., 362 U.S. 458, 466-67 (1960) (“[Capper-
Volstead] does not suggest a congressional desire to vest cooperatives with unrestricted
power to restrain trade or to achieve a monopoly by preying on independent producers,
processors or dealers intent on carrying on their own businesses in their own legitimate
way.”). In determining whether a practice is “predatory,” you must look at the totality of
the circumstances. Farmland Dairies, Inc. v. New York Farm Bureau, Inc., 1996 WL
191971, at * 6 (N.D.N.Y. Apr. 15, 1996) (“Courts must look at the totality of the
circumstances when evaluating whether a practice is predatory.”).9
       If you do find that Defendants have not met their burden to prove by a
preponderance of the evidence that they are entitled to Capper-Volstead protection,
Plaintiffs must instead prove that Defendants willfully acquired or maintained
monopsony power in a relevant market by anticompetitive – not predatory – conduct.
Conduct is anticompetitive when it attempts to exclude rivals without enhancing
efficiency in the market. See ABA Model Jury Instructions, Instruction D-158.




9
  NOTE: While Plaintiffs recognize that the parties did not discuss Section 2 claims during day
two of the charge conference, they understand that the Court wants to add the Capper-Volstead
“toggle” to all instructions. As such, Plaintiffs have included a proposed “toggle” for Section 2
claims.


                                                41
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 43 of 59




              THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
              ATTEMPT TO MONOPSONIZE – SPECIFIC INTENT
                             (ELEMENT 2)
       The second element that Plaintiffs must prove is that Defendants had a specific
intent to monopsonize in a relevant market. In other words, you must decide if the
evidence shows the Defendants acted with the conscious aim of acquiring the power to
control prices or to exclude or destroy competition in the relevant market.
       There are several ways in which Plaintiffs may prove Defendants had the specific
intent to monopsonize. There may be evidence of direct statements of Defendants’ intent
to obtain a monopsony in the relevant market. Specific intent may also be inferred from
what Defendants did. For example, if the evidence shows that Defendants lacked a
legitimate business justification for their conduct in the relevant market and the natural
and probable consequence of that was to give Defendants control over prices or to
exclude competition, and this was plainly foreseeable by Defendants, then you may (but
are not required to) infer Defendants specifically intended to acquire monopsony power.
        THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
ATTEMPT TO MONOPSONIZE – DANGEROUS PROBABILITY OF SUCCESS
                       (ELEMENT 3)
       You also must determine if the evidence shows that there was a dangerous
probability that Defendants would succeed in achieving monopsony power if they
continued to engage in the same or similar conduct.
       In making this determination, you should consider such factors as:
             Defendants’ market share;
             the trend in Defendants’ market share;
             whether the barriers to entry into the market made it difficult for
              competitors to enter the market; and
             the likely effect of any anticompetitive conduct on Defendants’ share
              of the market.
       Again, the purpose of looking atexamining these and other factors is to determine
whether there was a dangerous probability that Defendants would ultimately acquire
monopsony power. A dangerous probability of success need not mean that success was


                                             42
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 44 of 59




nearly certain, but it does mean that there was a substantial and real likelihood that
Defendants would ultimately acquire monopsony power.
         THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
  ATTEMPT TO MONOPSONIZE – EFFECT ON INTERSTATE COMMERCE
                        (ELEMENT 4)
       As I previously stated, the Sherman Act applies only to conduct or restraints that
affect interstate or foreign commerce. Here, the parties agree that Defendants’ conduct
and the alleged restraints affect interstate commerceessential element of interstate or
foreign commerce has been established.
          THIRD CLAIM: SECTION 2 OF THE SHERMAN ACT
     ATTEMPT TO MONOPSONIZE – INJURY IN FACT AND ANTITRUST
                            INJURY
                         (ELEMENT 5)
       As I explained before, eEach Plaintiff is entitled to recover damages for an injury
to his or her business if he or she can establish three four elements of injury:
       (1)    The Plaintiff was in fact injured as a result of Defendants’ violation
              of the antitrust laws;
       (2)    Defendants’ illegal conduct was a material cause of the Plaintiff’s
              injury; and
       (3)    The Plaintiff’s injury is an injury of the type that the antitrust laws
              were intended to prevent.
       (3)(4) The Plaintiff was injured in his, her, or its business or property.
       In order to establish “injury in fact,” it must be established that the Plaintiff was
injured as a result of Defendants’ violation of the antitrust laws. Proving the fact of
damage does not require a Plaintiff to prove the dollar value of his or her injury. It
requires only that it be established that the Plaintiff in fact suffered an injury as a result of
Defendants’ antitrust violation. If you find that a Plaintiff has established that it was in
fact injured, you may consider the amount of that Plaintiff’s damages.
       Each Plaintiff must also establish by a preponderance of the evidence that
Defendants’ conduct was a material cause of his or her injury. This means that some
damage occurred to that Plaintiff as a result of Defendants’ antitrust violation, and not
some other cause. It is not required that Defendants’ antitrust violation be the sole cause


                                               43
          Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 45 of 59




of the Plaintiff’s injury, nor do all other possible causes of injury need to be eliminated. It
is enough if the Plaintiff proves that the antitrust violation was a material cause of its
injury.
          Each Plaintiff must also establish that its injury was the type of injury that the
antitrust laws were intended to prevent. This is sometimes referred to as “antitrust
injury.” If a Plaintiff’s injuries were caused by a reduction in competition, acts that would
lead to a reduction in competition, or acts that would otherwise harm producers, then that
Plaintiff’s injuries are antitrust injuries.
              THIRD CLAIM: SECTION 1 OF THE SHERMAN ACT
          ATTEMPT TO MONOPSONIZE - MARKET WIDE SUPPRESSION
                             (ELEMENT 5)

          In this case, each Plaintiff claims that Professor Elhauge’s regression analysis
shows both their antitrust impact and damages. Specifically, Plaintiffs claim that his
regression analysis shows market-wide suppression of the over-order premiums in Order
1, which reduced the amount paid to Plaintiffs by 98.7 cents per hundred weight.
Defendants deny these claims, and dispute Professor Elhauge’s opinions, and contest
Plaintiffs’ measure of damages.
          Both sides have presented you with expert testimony to assist you in determining
what, if any, antitrust impact or damages were sustained by Plaintiffs. It is for you to
decide whether to accept or reject the experts’ testimony. The verdict slip form will ask
you questions concerning your findings on whether there was market wide
suppressionwith regard to damages.
                FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
                  CONSPIRACY TO MONOPSONIZE – ELEMENTS

          Each Plaintiff alleges that Defendants conspired to monopsonize in violation of
Section 2 of the Sherman Act.
          To prevail on this claim, each Plaintiff must prove, by a preponderance of the
evidence each of the following elements:




                                                44
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 46 of 59




       (1)    Defendants knowingly entered into an agreement or mutual
              understanding with another entity to obtain or maintain monopsony
              power in the raw Grade A milk market in Order 1;10
       (2)    Defendants and at least one alleged co-conspirator specifically
              intended that Defendants would obtain or maintain monopsony
              power in the raw Grade A milk market in Order 1;
       (3)    Defendants committed an overt act in furtherance of the conspiracy;
       (4)    Defendants’ activities occurred in or affected interstate commerce;
              and
       (5)    Each Plaintiff was injured in his, or her, or its business because of
              the conspiracy to monopsonize.
       As I instructed you earlier, Eeach Plaintiff is required to prove monopsony power
in the relevant market. In considering each Plaintiff’s’ claim for conspiracy to
monopsonize, you may aggregate, or in other words add together, the market share of the
alleged co-conspirators in evaluating whether Defendants have monopsony power.
       If you find that the evidence is sufficient to prove each essential element by a
preponderance of the evidence, then you must find for Plaintiffs and against Defendants
on the conspiracy to monopsonize claim. A monopsony is a type of restraint under
Section 1. Therefore, if you find for each Plaintiff on their fourth claim, conspiracy to
monopsonize, you must also find for each Plaintiff on their first claim, conspiracy to
restrain trade. See Alexander v. Nat'l Farmers Org., 687 F.2d 1173, 1183 (8th Cir. 1982)
(“The impermissible aim is to pursue monopoly power by eliminating or restraining
competition with the co-op through predatory or anti-competitive practices. An intent to
do so is, therefore, the proper intent element of an attempted monopolization or
conspiracy claim under Section 2. Of course, a conspiracy or combination to eliminate
competition through such unlawful means would also violate Section 1 as an
unreasonable restraint of trade.”); Maryland & Va. Milk Producers Assoc., 362 U.S. 458,
463 (1960) (“Although the Court was not confronted with charges under s 2 of the


10
  Plaintiffs do not believe that we need a Capper Volstead toggle here because Plaintiffs are
claiming that the conspiracy included milk processors, who do not qualify for Capper Volstead
protections.


                                              45
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 47 of 59




Sherman Act in that case we do not believe that Congress intended to immunize
cooperatives engaged in competition-stifling practices from prosecution under the
antimonopolization provisions of s 2 of the Sherman Act, while making them responsible
for such practices as violations of the antitrade-restraint provisions of ss 1 and 3 of that
Act. These sections closely overlap, and the same kind of predatory practices may show
violations of all.”).
       If you do not find that the evidence is sufficient to prove each element for each
Plaintiff, then you must find for Defendants.
         FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
    CONSPIRACY TO MONOPSONIZE – EXISTENCE OF A CONSPIRACY
                         (ELEMENT 1)
       Each Plaintiff alleges that Defendants participated in a conspiracy to monopsonize
the raw Grade A milk market in Order 1. To prevail on this claim, each Plaintiff must
prove both of the following elements by a preponderance of the evidence:
       (1)     that a contract, combination, or conspiracy existed; and
       (2)     that Defendants knowingly became a member of that conspiracy.
       As I explained before, a conspiracy is an agreement or an understanding between
two or more persons or entities. An agreement or understanding exists when two or more
persons or corporations share a commitment to a common scheme. To establish the
existence of a contract, combination, or conspiracy, the evidence does not need to show
that there was a formal or written agreement. An agreement or understanding may be
entirely unspoken.
       A contract, combination, or conspiracy may be formed without all of the parties
reaching an agreement at the same time, such as where competitors separately accept
invitations to participate in a plan to restrain trade. Similarly, it is not essential that all
persons acted exactly alike, nor is it necessary that they all possessed the same motives
for entering the agreement. It is also not necessary that all of the means or methods
claimed by Plaintiffs were agreed upon to carry out the alleged conspiracy, nor that all of
the means or methods that were agreed upon were , actually used, or put into operation,.



                                                46
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 48 of 59




nor that allIt is also not necessary that each Plaintiff prove that all the persons alleged to
be members of the conspiracy were actually members provided each Plaintiff proves that
at least one other person entered into the alleged agreement or conspiracy with
Defendants. It is the agreement or understanding to monopsonize that constitutes a
contract, combination, or conspiracy which matters for this element. Therefore, yYou
may find a conspiracy existed regardless of whether it succeeded or failed.
       In determining whether an agreement or understanding between two or more
persons or entities has been proved, you must view the evidence as a whole. Each
Plaintiff may prove the existence of the alleged contract, combination, or conspiracy
through direct evidence, circumstantial evidence, or both. Direct evidence is explicit and
requires no inferences to establish the existence of a contract, combination, or conspiracy.
You may also infer the existence of an agreement from the circumstances, including what
you find the alleged members actually did and the words they used. Mere similarity of
conduct among various persons, however, or the fact that they may have associated with
one another and may have met or assembled together, does not by itself establish the
existence of an agreement or a conspiracy.
             FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
             CONSPIRACY TO MONOPSONIZE – SPECIFIC INTENT
                             (ELEMENT 2)
       If you determine that there was an agreement among Defendants and their co-
conspirators to monopsonize in the raw Grade A milk market in Order 1, you must then
decide whether Plaintiffs have proven that Defendants specifically intended that they
would acquire or maintain monopsony power in the raw Grade A milk market in Order 1.
In other words, you must decide whether the evidence shows that Defendants entered into
agreements with the conscious aim of acquiring or maintaining the power to control
prices or exclude competition through the use of anticompetitive conduct.
       Thus, in analyzing this element, you must first determine whether Defendants
have met their burden to prove that they, along with all of their alleged coconspirators,are
entitled to Capper-Volstead protection. I instruct you that processors like Dean and Hood



                                              47
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 49 of 59




are not entitled to Capper Volstead protection. Thus, if you find that Defendants
conspired with processors then Capper Volstead protection does not apply. See United
States v. Borden Co., 308 U.S. 188, 204-05 (1939) (Capper Volstead does not “authorize
any combination or conspiracy with other persons in restraint of trade that . . . producers
may see fit to devise”) (emphasis added); Agritronics Corp. v. Nat’l Dairy Herd Ass'n,
Inc., 914 F. Supp. 814, 825 (N.D.N.Y. 1996) (“Farmers and their organizations have been
held to lose protection from antitrust attack when they combine with nonproducer
‘outsiders’ to unreasonably restrain trade.”). If you find that Defendants have proven by
a preponderance of the evidence that they, and all of their alleged coconspirators are
entitled to Capper-Volstead protection, then Plaintiffs must prove by a preponderance of
the evidence that Defendants engaged in (1) predatory conduct; or (2) acts that smothered
or stifled competition. See Fairdale Farms, Inc. v. Yankee Milk, Inc., 715 F.2d 30, (2d
Cir. 1983) (“We held that the effect of the Capper-Volstead Act, 7 U.S.C. §§ 291–92, ‘is
to prevent the full application of the second element of this test to agricultural
cooperatives,’ so that the acquisition, maintenance, or exercise of monopoly power by
‘predatory means’ only was proscribed.”) (citing Fairdale Farms, Inc. v. Yankee Milk,
Inc., 635 F.2d 1037, 1045 (2d Cir. 1980); Agritronics Corp. v. Nat’l Dairy Herd Ass'n,
Inc., 914 F. Supp. 814, 825 (N.D.N.Y. 1996) (“Nor are farmers immune when they or
their cooperative engage in predatory practices directed at restraining trade, or use their
legitimately acquired monopoly power in such a manner as to smother competition under
Section 2 of the Sherman Act.”). “Predatory” acts include, but are not limited to, acts
intended to eliminate or reduce competition, or acts that otherwise prey on independent
producers. See Black’s Law Dictionary (11th ed. 2019) (modified); Fairdale, 635 F.2d at
1044 (“Of course, a cooperative may neither acquire nor exercise monopoly power in a
predatory fashion by the use of such tactics as picketing and harassment. Neither may it
use its legitimately acquired monopoly power in such a manner as to stifle or smother
competition.”); Maryland & Va. Milk Producers Ass’n v. U.S., 362 U.S. 458, 466-67
(1960) (“[Capper-Volstead] does not suggest a congressional desire to vest cooperatives
with unrestricted power to restrain trade or to achieve a monopoly by preying on


                                              48
        Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 50 of 59




independent producers, processors or dealers intent on carrying on their own businesses
in their own legitimate way.”). In determining whether a practice is “predatory,” you
must look at the totality of the circumstances. Farmland Dairies, Inc. v. New York Farm
Bureau, Inc., 1996 WL 191971, at * 6 (N.D.N.Y. Apr. 15, 1996) (“Courts must look at
the totality of the circumstances when evaluating whether a practice is predatory.”).11
       If you do find that Defendants have not met their burden to prove by a
preponderance of the evidence that they, and all of their alleged coconspirators, are
entitled to Capper-Volstead protection, Plaintiffs must instead prove that Defendants
willfully acquired or maintained monopsony power in a relevant market by
anticompetitive – not predatory – conduct. Conduct is anticompetitive when it attempts
to exclude rivals without enhancing efficiency in the market. See ABA Model Jury
Instructions, Instruction D-158. It is not essential that Plaintiffs prove the use of the
power to exclude or the actual exclusion of existing or potential competitors.
       There are several ways in which Plaintiffs may prove that Defendants had the
specific intent to monopsonize. There may be evidence of direct statements of
Defendants’ intent or specific intent may also be inferred from what Defendants did. For
example, if the evidence shows that the natural and probable consequence of the
agreement or of the conduct of the parties to the agreement was to exclude or destroy
competition in the raw Grade A milk market in Order 1, that there was no legitimate
business justification but the destruction or damage to competition, and that this was
plainly foreseeable by Defendants, then you may (but are not require to) infer that
Defendants specifically intended to acquire monopsony power.




11
  NOTE: While Plaintiffs recognize that the parties did not discuss Section 2 claims during day
two of the charge conference, they understand that the Court wants to add the Capper-Volstead
“toggle” to all instructions. As such, Plaintiffs have included a proposed “toggle” for Section 2
claims.


                                                49
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 51 of 59




             FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
               CONSPIRACY TO MONOPSONIZE – OVERT ACT
                             (ELEMENT 3)
       The third element that each Plaintiff must prove by a preponderance of the
evidence is that Defendants committed an overt act in furtherance of the conspiracy after
October 8, 2005. The term “overt act” means some type of outward, objective action
performed by Defendants or their co-conspirators, which evidences that agreement or
conspiracy. Plaintiffs are not required to prove that the overt act was predatory. [Each
Plaintiff must only prove by a preponderance of the evidence that the overt act in some
way furthered the objectives of the conspiracy after October 8, 2005.]
           FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
        CONSPIRACY TO MONOPSONIZE – EFFECT ON INTERSTATE
                           COMMERCE
                           (ELEMENT 4)
       As I previously stated, tThe Sherman Act applies only to conduct or restraints that
affect interstate or foreign commerce. Here, the essential element of interstate or foreign
commerce has been establishedI instruct you that Defendants’ conduct and the alleged
restraints affect interstate commerce and, therefore, this element is met.
         FOURTH CLAIM: SECTION 2 OF THE SHERMAN ACT
  CONSPIRACY TO MONOPSONIZE – INJURY IN FACT AND ANTITRUST
                           INJURY
                         (ELEMENT 5)
       EAs I explained before, each Plaintiff is entitled to recover damages for an injury
to his or her business if he, or she, or it can establish three four elements of injury:
       (1)    The Plaintiff was in fact injured as a result of Defendants’ violation
              of the antitrust laws;
       (2)    Defendants’ illegal conduct was a material cause of the Plaintiff’s
              injury; and
       (3)    The Plaintiff’s injury is an injury of the type that the antitrust laws
              were intended to prevent.
       (3)(4) The injury was to the Plaintiff’s business or property.
       In order to establish “injury in fact,” it must be established that the Plaintiff was
injured as a result of Defendants’ violation of the antitrust laws. Proving the fact of


                                              50
          Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 52 of 59




damage does not require a Plaintiff to prove the dollar value of his or her injury. It
requires only that it be established that the Plaintiff in fact suffered an injury as a result of
Defendants’ antitrust violation. If you find that a Plaintiff has established that it was in
fact injured, you may consider the amount of that Plaintiff’s damages.
          Each Plaintiff must also establish by a preponderance of the evidence that
Defendants’ conduct was a material cause of his or her injury. This means that some
damage occurred to that Plaintiff as a result of Defendants’ antitrust violation, and not
some other cause. It is not required that Defendants’ antitrust violation be the sole cause
of the Plaintiff’s injury, nor do all other possible causes of injury need to be eliminated. It
is enough if the Plaintiff proves that the antitrust violation was a material cause of its
injury.
          Each Plaintiff must also establish that its injury was the type of injury that the
antitrust laws were intended to prevent. This is sometimes referred to as “antitrust
injury.” If a Plaintiff’s injuries were caused by a reduction in competition, acts that would
lead to a reduction in competition, or acts that would otherwise harm producers, then that
Plaintiff’s injuries are antitrust injuries. If the injury is solely to a particular Plaintiff and
not to competition in the relevant marketplace, it is not “antitrust injury.” In establishing
antitrust injury, Plaintiffs can rely on the aggregate effect of the alleged conspiracy
provided that the harm occurred within the statute of limitations, which I will address
later in my instructions. If you find that a Plaintiff has established that he, she, or it
suffered “injury in fact,” you must then consider the amount of that Plaintiff’s damages
           THIRD CLAIM: SECTION 1 OF THE SHERMAN ACT
     CONSPIRACY TO MONOPSONIZE - MARKET WIDE SUPPRESSION
                          (ELEMENT 5)
          In this case, each Plaintiff claims that Professor Elhauge’s regression analysis
shows both their antitrust impact and damages. Specifically, Plaintiffs claim that his
regression analysis shows market-wide suppression of the over-order premiums in Order




                                                51
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 53 of 59




1, which reduced the amount paid to Plaintiffs by 98.7 cents per hundred weight.
Defendants deny these claims and dispute Professor Elhauge’s opinions.
       Both sides have presented you with expert testimony to assist you in determining
what, if any, antitrust impact or damages were sustained by Plaintiffs. It is for you to
decide whether to accept or reject the experts’ testimony. The verdict slip will ask you
questions concerning your findings on whether there was market wide suppression.
                     DEFENDANTS’ AFFIRMATIVE DEFENSES
             AFFIRMATIVE DEFENSE: STATUTE OF LIMITATIONS
       The statute of limitations for the Sherman Act does not permit recovery of
damages for any injuries sustained by any of the Plaintiffs prior to October 8, 2005. In
deciding whether Defendants’ conduct caused a Plaintiff’s injury in fact, you may only
consider overt acts taken by Defendants after October 8, 2005. Agreements that
Defendants entered into prior to October 8, 2005 cannot be the cause of an injury in fact
for which any Plaintiff may recover damages in this case. You may only find that a
Plaintiff was, in fact, injured by an alleged antitrust violation if you find Defendants’
actions after October 8, 2005 injured that Plaintiff. [Per the Court’s instruction at the
August 10, 2020 charge conference, Plaintiffs have left the jury instruction as is. See
Tran. at 217:1-2 (“I’m going to leave this jury instruction as is right now, but we’ll
be revisiting it again.”). The Court instructed the parties that she will “await the
proof at trial and make sure that this instruction jives with the verdict form.” Id. at
216:17-19. As the Court recognized, this instruction as currently drafted
“overstates the October 8th, 2005 cutoff because if you entered into agreement prior
to October 8th, 2005, and continued it throughout the conspiracy, it doesn’t enter
into a safe harbor because it was actually executed prior to the statute of
limitations.” Tran. at 209:9-13, 209-25-210:3 (recognizing that this is not “a
continuing violation. That’s an agreement that is being maintained during the
alleged conspiracy.”).]




                                             52
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 54 of 59




              AFFIRMATIVE DEFENSE: CAPPER-VOLSTEAD ACT
                                  [Defendants to Revise]
       Defendants have raised the Capper-Volstead Act as an affirmative defense. The
Capper-Volstead Act is a federal law that permits agricultural producers, including dairy
farmers, to market, price and sell their products collectively without violating the federal
antitrust laws, including the Sherman Act.
       Defendants bear the burden of establishing by a preponderance of the evidence
that the Capper-Volstead Act applied to their conduct. First, iIn order for Defendants to
claim protection under Capper-Volstead, they must establish:
       (1)    that DFA is composed of members of producers of agricultural
              products;
       (2)    it is involved in the processing, preparing for market, handling or
              marketing of the agricultural products of its members; and
       (3)    DFA is operated for the mutual benefit of its members, as producers.
       With respect to the first element, Capper-Volstead only protects farmers. It does
not protect milk processors. However, the Capper-Volstead Act permits groups of
farmers to process their milk collectively. Thus, in order to determine whether DFA is
entitled to Capper-Volstead immunity in the first instance, you must consider:
             the nature of DFA’s activities;
             the degree of integration of its members; and
             the functions historically performed by dairy farmers.
       With respect to the second element, the Capper-Volstead Act may permits
cooperatives to own processing plants,. but iIt does not authorize them to profit from that
ownership at the expense of their own members in violation of the antitrust laws.
       With respect to the third element, Plaintiffs contend that DFA does not act for the
mutual benefit of its members. DFA maintains that it does operate for the mutual benefit
of its members. This is a question for you to decide,. and the verdict form will have a
question for you on this issue.




                                             53
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 55 of 59




       If you find that Defendants fail to establish any one of the three elements
described above by a preponderance of the evidence, they cannot rely on theiran
affirmative defense based on the Capper-Volstead Act. Second, even iIf you determine
that the Defendants have satisfied their burden to establish that the Capper-Volstead Act
applies, to Defendants, the scope of the conduct to which it applies is limitedyou must
consider whether Defendants engaged in acts that violated the antitrust laws because
Capper-Volstead immunity does not shield such conduct.
       Specifically, the Capper-Volstead Act does not vest cooperatives with unrestricted
power to restrain trade or achieve a monopsony. In other words, it Capper-Volstead
immunity does not apply to anticompetitive or predatory acts designed to stifle
competition. Therefore, the Act does not permit:
       (1)    Cooperatives to conspire or combine with nonexempt entities—
              entities that are not protected by the Capper-Volstead Act—to
              reduce competition, even though such activities are lawful when
              engaged in by cooperatives alone.
       (2)    Cooperatives to engage in predatory trade practices at will. In other
              words, cooperatives cannot use their positionCapper-Volstead
              protection as a lever to suppress competition.
       If you determine that Defendants conspired with non-exempt entities or engaged
in predatory trade practices, that conduct is not protected from antitrust liability by the
Capper-Volstead Act.
                 INSTRUCTIONS APPLICABLE TO ALL CLAIMS
                                DAMAGES GENERALLY
       If you decide in favor of Defendants, you will not consider these instructions about
damages. But, if you decide for any Plaintiff, you must determine the amount of money
that will fairly compensate that Plaintiff for each item of harm that was caused by
Defendants’ conduct. This compensation is called “damages.” The purpose of
compensatory damages is to put an injured Plaintiff in a position as close as possible to
that which he, she, or it would occupy if the violation had not occurred. They are not used
to punish wrongdoers or to deter particular conduct in the future.



                                              54
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 56 of 59




                       BASIS FOR CALCULATING DAMAGES
       You are permitted to make just and reasonable estimates in calculating Plaintiffs’
damages. You are not required to calculate damages with mathematical certainty or
precision. Damages may not be based on sympathy, guesswork, or speculation.
       Plaintiffs need only proffer a reasonable estimate of damages. They must also
prove the reasonableness of each of the assumptions upon which the damages calculation
is based. If you find that Plaintiffs have provided a reasonable basis for determining
damages, then you may award damages based on a just and reasonable estimate
supported by the evidence.
                         LIABILITY FOR THE CONSPIRACY
       Each participant in the conspiracy is fully liable for all of the damages caused by
the conspiracy. See Ward v. Apple Inc., 791 F.3d 1041, 1048 (9th Cir. 2015) (“[A]ntitrust
coconspirators are jointly and severally liable for all damages caused by the conspiracy.”)
(citations omitted). If you find that a Plaintiff has proven all other elements of his, her, or
its conspiracy claims, that Plaintiff is entitled to recover damages from Defendants for all
harm caused by the conspiracy.
                       BASIS FOR CALCULATING DAMAGES
       You are permitted to make just and reasonable estimates in calculating a Plaintiff’s
damages. You are not required to calculate damages with mathematical certainty or
precision. See J. Truett Payne Co. v. Chrysler Motors Corp., 451 U.S. 557, 565-66
(1981) (noting that “a degree of uncertainty” is acceptable in proving antitrust damages
due to the common absence of “concrete, detailed proof of injury which is available in
other contexts”) (citation omitted). Damages may not be based on sympathy, guesswork,
or speculation.
       Each Plaintiff need only proffer a reasonable estimate of damages. See U.S.
Football League v. Nat’l Football League, 842 F.2d 1335, 1378 (2d Cir. 1988) (“An
antitrust plaintiff must thus provide only sufficient evidence to support a ‘just and
reasonable estimate’ of damages.”) (quoting Bigelow v. RKO Radio Pictures, Inc., 327
U.S. 251, 264 (1946)). He, she, or it must also prove the reasonableness of each of the


                                              55
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 57 of 59




assumptions upon which the damages calculation is based. See MCI Comm’cns Corp. v.
Am. Tel. & Tel. Co., 708 F.2d 1081, 1168 (7th Cir. 1983) (finding antitrust plaintiff “must
. . . support[] by an adequate foundation . . . all assumptions critical to the calculation of
damages”). If you find that a Plaintiff has provided a reasonable basis for determining
damages, then you may award damages to that Plaintiff based on a just and reasonable
estimate supported by the evidence. Zenith Radio Corp. v. Hazeltine Rsch., Inc., 395 U.S.
100, 124 (1969) (“[T]he jury may make a just and reasonable estimate of the damage
based on relevant data, and render its verdict accordingly.”) (citation omitted).
                            CONCLUDING INSTRUCTIONS
                                      VERDICT FORM
       I will provide you with a verdict form that will guide you in making your
determinations in this action. You must fill out the verdict form in accordance with these
jury instructions. If there is any conflict between the verdict form and these instructions,
you must follow these instructions.
                 JURY DELIBERATIONS/UNANIMOUS VERDICT
        The verdict must represent the considered judgment of each juror. In order to
return a verdict, you must all agree. Your verdict must be unanimous.
        You must consult with one another. You must try to reach an agreement if you
can do so without sacrificing your individual judgment. Each of you must decide the case
for yourself, but do so only after an impartial consideration of the evidence with your
fellow jurors. Do not hesitate to re-examine your views and change your opinions if you
are convinced they are wrong. But do not surrender your honest opinion as to the weight
or effect of evidence solely because of the opinions of your fellow jurors, or for the mere
purpose of returning a verdict.
      If you need to communicate with me, you should send a note through the Court
Officer, signed by your foreperson. You must not discuss with the court or with any other
person what is said in deliberations, and any note you send to the court must not include
this information. In other words, you may ask the court questions but, in doing so, you
must not reveal what the jurors are thinking or saying. You must not tell anyone how the


                                              56
         Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 58 of 59




jury stands numerically or otherwise until after you have reached a unanimous verdict
and you have been discharged. Even then you need not speak to anyone about this case
unless you want to.
         When you have reached a verdict, tell the Court Officer that you have reached a
verdict, but do not tell the Court Officer what the verdict is. You will then be brought into
the courtroom where I shall ask you if you have reached a verdict, and, if you have, what
it is.
                                 JUROR NOTE TAKING
         During the trial, you have been provided with pen and paper, and some of you
have taken notes. As I explained at the beginning of the trial, all jurors should be given
equal attention during the deliberations regardless of whether or not they have taken
notes. Any notes you have taken may only be used to refresh your memory during
deliberations. You may not use your notes as authority to persuade your fellow jurors as
to what a witness did or did not say. In your deliberations you must rely upon your
collective memory of the evidence in deciding the facts of the case. If there is any
difference between your memory of the evidence and your notes, you may ask that the
record of the proceedings be read back. If a difference still exists, the record must prevail
over your notes. I will now describe the process for a read back.
                              READ BACK OF EVIDENCE
         If, during your deliberations, you are unable to recall with any degree of accuracy,
a particular part of the testimony, or part of these instructions, you may do the following:
         1.    Write out your question, and have the foreperson sign it;
         2.    Knock on the door of the jury room; and
         3.    Deliver your note to the Court Officer, to give to me.
         After the attorneys have been consulted, and the record has been reviewed, I shall
decide what action to take. I will tell you my ruling.




                                              57
       Case 2:16-cv-00287-cr Document 316-1 Filed 09/08/20 Page 59 of 59




                  SELECTION AND DUTIES OF A FOREPERSON
        I select ______________ to act as your foreperson. The foreperson acts as a
chairperson or moderator. It is your duty to see that discussions are carried out in a
sensible and orderly manner and to see that the issues submitted for the jury’s decision
are fully and fairly discussed, and that every juror has a chance to say what he or she
thinks upon every question. When ballots should be taken, you will see that it is done.
You will act as the jury’s spokesperson in the courtroom. In all other respects, the
foreperson is the same as every other juror. His or her vote or opinions do not count more
or less than those of his or her fellow jurors.
       Ladies and gentlemen of the jury, you may now take the case and retire to begin
your deliberations.
 Dated at Burlington, in the District of Vermont, this ___ day of September, 2020.




                                            _______________________________
                                            Christina Reiss, District Judge
                                            United States District Court




                                              58
